Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 1 of 99 Page ID #:406




 1   Reed R. Kathrein (139304)
 2
     Lucas E. Gilmore (250893)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 3   715 Hearst Avenue, Suite 202
 4
     Berkeley, CA 94710
     Telephone: (510) 725-3000
 5   Facsimile: (510) 725-3001
 6   reed@hbsslaw.com
     lucasg@hbsslaw.com
 7

 8   Attorneys for Lead Plaintiffs

 9   [Additional counsel on signature page.]
10

11                         UNITED STATES DISTRICT COURT
12
                         CENTRAL DISTRICT OF CALIFORNIA
13

14                                   WESTERN DIVISION

15   ED J. HERSHEWE, Individually and On        Case No. 2:20-cv-10611-SB-AFM
16   Behalf of All Others Similarly Situated,
                                                AMENDED COMPLAINT FOR
17                             Plaintiff,       VIOLATIONS OF THE FEDERAL
18                                              SECURITIES LAWS
           v.
19                                              CLASS ACTION
20   JOYY INC. f/k/a YY, INC., DAVID
     XUELING LI, BING JIN, and ERIC HE,
21                                              JURY TRIAL DEMANDED
22                             Defendants.
23

24

25

26

27

28
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 2 of 99 Page ID #:407




 1                                                TABLE OF CONTENTS
 2
                                                                                                                             Page

 3   I.       INTRODUCTION ........................................................................................... 2
 4   II.      JURISDICTION AND VENUE ....................................................................... 4
 5
     III.     PARTIES ......................................................................................................... 5
 6
              A.       Lead Plaintiffs........................................................................................ 5
 7

 8            B.       Corporate Defendant .............................................................................. 5

 9            C.       Individual Defendants ............................................................................ 6
10   IV.      BAIDU, INC. ................................................................................................... 7
11
     V.       THE TROUBLING FACTS ABOUT PRC COMPANIES TRADING ON U.S.
12            EXCHANGES ................................................................................................. 8
13            A.       The PRC Blocks Auditor Oversight by the PCAOB............................... 8
14
              B.       The SEC Cannot Get Documents to Investigate ................................... 11
15
              C.       Fed-Up with the Lack of Regulatory Ability or Will, Congress Has Now
16                     Banned PRC Companies from U.S. Listings If They Continue to Frustrate
17                     SEC and PCAOB Oversight Over the Next Three Years (But That is Too
                       Late for JOYY Investors) ..................................................................... 12
18
     VI.      MUDDY WATERS’S HISTORY OF ACCURATELY UNCOVERING FRAUD
19
              ....................................................................................................................... 14
20
     VII. MUDDY WATERS EXPOSES JOYY’S FRAUD WITH A DETAILED
21        YEARS-IN-THE-MAKING 71-PAGE INVESTIGATIVE REPORT............ 17
22
     VIII. LEAD PLAINTIFFS’ INDEPENDENT INVESTIGATION CONFIRMED
23         FACTS CONSISTENT WITH MUDDY WATERS’S INVESTIGATIVE
           REPORT ........................................................................................................ 24
24

25            A.       Financial Statements for One of YY Live’s Top Channel Owners Support
                       Muddy Waters’s Conclusion of JOYY’s Fraudulent Revenue Reporting24
26

27

28
                                                      -i-
                                        AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 3 of 99 Page ID #:408




 1         B.    Expert Analysis of Data for YY Live’s Top Performers Support Muddy
 2
                 Waters’s Conclusions of Inflated Revenue, Bot Gifting, and Performers’
                 Recycling of Gifts ................................................................................ 25
 3
                 1.       Analysis of Total Gifts by Week to YY Live Top 100 Performers
 4                        Reflects Dramatic Revenue Inflation at the End of 2019 ............ 27
 5
                 2.       Modern Brothers’s Data Shows Evidence of a Large Number of
 6                        Fake Transactions ...................................................................... 29
 7
                 3.       Big Li’s Data Shows Strong Evidence of Fake Gifts .................. 30
 8
                 4.       Xiaozhou’s Data Shows Phony Large Weekly Gift Contributions32
 9
                 5.       Cuiazha’s Data Similarly Shows Fake Large Weekly Gift
10
                          Contributions ............................................................................. 33
11
                 6.       Liu Yishou’s and Picasso’s Data Similarly Shows Fake Large
12                        Weekly Gift Contributions ......................................................... 34
13
                 7.       ShenMan’s Data Similarly Shows Fake Large Weekly Gift
14                        Contributions ............................................................................. 35
15               8.       Ruitiantian’s Data Similarly Shows Fake Large Weekly Gift
16                        Contributions ............................................................................. 36

17         C.    Multiple Confidential Witnesses Corroborate and Demonstrate JOYY’s
                 Use of Bots and Other Methods to Falsify Active Users, Inflating JOYY’s
18
                 Revenues ............................................................................................. 37
19
                 1.       JOYY’s Live Show Business Data is “Pumped” by Fake,
20                        Professional or Internal Users .................................................... 37
21
                 2.       JOYY’s Live Broadcasting Data Is “Manipulated” .................... 38
22
     IX.   DEFENDANTS’ FRAUDULENT STATEMENTS AND OMISSIONS ....... 39
23
           A.    Materially False and Misleading Statements About Revenue, Cash,
24
                 Paying Users and Internal Controls in Annual Reports filed in Form 20-F
25               ............................................................................................................. 39
26         B.    Material Misstatements Regarding Revenue, Cash and the Number of
27               Paying Users in Quarterly Reports File in Form 6-K............................ 55

28
                                               -ii-
                                 AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 4 of 99 Page ID #:409




 1           C.      Additional Material Misstatements Regarding Revenue, Cash and Paying
 2
                     Users in Quarterly Reports Filed on Form 6-K and Earnings Calls ...... 57

 3   X.      THE TRUTH EMERGES .............................................................................. 77
 4   XI.     POST CLASS PERIOD FACTS SUPPORTING FRAUD AND SCIENTER 79
 5           A.      JOYY Fails to Refute Muddy Waters’s Investigative Report................ 79
 6
             B.      Baidu and JOYY Amended the Purchase Agreement to Protect Baidu in
 7                   Case Baidu Discovers the Muddy Waters Report is True After It Pays
 8                   JOYY................................................................................................... 80

 9           C.      JOYY Continues to Report Losses Consistent with Fake Revenue and
                     Unverifiable Accounting; CFO Defendant Bing Jin Resigns ................ 81
10

11           D.      JOYY Warns Investors in Its Most Recent Annual Report That the
                     Muddy Waters Investigative Report May Turn Out to be True ............. 82
12
             E.      JOYY Warns Investors That It Cannot Evaluate the Effectiveness of Its
13
                     Auditors ............................................................................................... 83
14
             F.      JOYY’s Auditors Hedge on Their Audit of 94% of JOYY’s Total Net
15                   Revenue Designating It a “Critical Audit Matter” ................................ 84
16
     XII. LOSS CAUSATION ...................................................................................... 85
17
     XIII. CLASS ACTION ALLEGATIONS ............................................................... 86
18
     CLAIMS BROUGHT PURSUANT TO SECTIONS 10(B) AND 20(A) OF THE
19
         EXCHANGE ACT ........................................................................................ 89
20
     COUNT I FOR VIOLATIONS OF SECTION 10(B) OF THE EXCHANGE ACT
21       AND SEC RULE 10B-5 PROMULGATED THEREUNDER (AGAINST ALL
22       DEFENDANTS) ............................................................................................ 89

23   COUNT II FOR VIOLATIONS OF SECTION 20(A) OF THE EXCHANGE ACT
         AGAINST THE INDIVIDUAL DEFENDANTS .......................................... 91
24

25   XV. PRAYER FOR RELIEF................................................................................. 92

26   XVI. JURY TRIAL DEMANDED ......................................................................... 93
27

28
                                                   -iii-
                                     AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 5 of 99 Page ID #:410




 1          Court-appointed Lead Plaintiffs Gedion Demmissie and Suresh Goyal (“Lead
 2   Plaintiffs”), by and through their undersigned counsel, bring this federal securities class
 3   action pursuant to Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the
 4   “Exchange Act”), and U.S. Securities and Exchange Commission (“SEC”) Rule 10b-5
 5   promulgated thereunder, individually and on behalf of all other persons or entities who
 6   purchased or otherwise acquired publicly traded securities of JOYY Inc. f/k/a YY, Inc.
 7   (“JOYY,” “YY” or the “Company”), between April 28, 2016 and November 18, 2020,
 8   inclusive (the “Class Period”).1
 9          Lead Plaintiffs allege the following based upon personal knowledge as to
10   themselves and their own acts and upon information and belief as to all other matters.
11   Lead Plaintiffs’ information and belief is based on the ongoing independent
12   investigation of their undersigned counsel, including from the following sources: (i)
13   JOYY’s public filings with the SEC; (ii) research reports from securities and financial
14   analysts; (iii) Company press releases and reports; (iv) news and media reports
15   concerning the Company and other facts related to this action; (v) price and volume data
16   for JOYY securities; (vii) consultation with experts; (vii) interviews with confidential
17   witnesses (“CWs”), including former JOYY employees; and (viii) additional materials
18   and data concerning the Company and industry as identified herein. Lead Plaintiffs
19   believe that substantial evidentiary support will exist for the allegations set forth herein
20   after a reasonable opportunity for further investigation and/or discovery. Part of Lead
21   Plaintiffs’ investigation relied upon employment of investigation firms in China, and
22
        1
23        The following are excluded from the Class: (1) Defendants; (2) members of the
     immediate family of any Defendant who is a natural person; (3) any person who was
24
     an officer or director of the Company during the Class Period; (4) any firm, trust,
25   corporation, or other entity in which any Defendant has or had a controlling interest;
26
     (5) the Company’s employee retirement and benefit plan(s), if any, and their
     participants or beneficiaries; and (6) the legal representatives, affiliates, subsidiaries,
27   parents, heirs, heirs apparent, successors-in-interest, or assigns of any such excluded
28
     person or entity.
                                            -1-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 6 of 99 Page ID #:411




 1   their representations to Lead Counsel that they obtained the gift transaction data and
 2   credit reports from reliable sources in China. Lead Counsel has relied upon their
 3   summary and translation of these documents. Lead Counsel has also relied upon China
 4   based investigators to find and interview witnesses. Lead Counsel has relied upon their
 5   summaries and translations of what these witnesses told the investigators as set forth
 6   herein.
 7
                                    I.    INTRODUCTION
 8
             1.   This securities class action arises from an apparent fraud by an opaque
 9
     China-based and Cayman Islands-organized company, audited by auditors who are
10
     effectively protected from scrutiny by U.S. regulators. The company, JOYY, sells its
11
     shares, in the form of ADRs, on the U.S. stock exchange.
12
             2.   Defendant JOYY, through its subsidiaries, purports to operate a social
13
     media platform in the People’s Republic of China (“PRC” or “China”) and
14
     internationally. The Company describes itself as operating live streaming platforms,
15
     including YY Live, an interactive and comprehensive live streaming social media
16
     platform offering music and dance shows, talk shows, outdoor activities, and sports and
17
     anime; Bigo Live, which enables users to live stream their specific moments and talk
18
     live with each other; and Huya, a game live streaming platform. It also operates short-
19
     form video platform, such as Likee. JOYY’s core live video streaming platform, YY
20
     Live, hosts music, entertainment, sports, and e-learning videos. Most of that content is
21
     generated by its users. Viewers can buy virtual items to unlock premium content from
22
     their favorite broadcasters, or simply buy them virtual gifts. YY splits those proceeds
23
     with its broadcasters. JOYY claimed to have 390 million global users in November
24
     2020.
25
             3.   A competitor in this Chinese social media space is Baidu, Inc. Baidu has
26
     not been without controversy. It has been sued for securities fraud and the subject of an
27

28
                                           -2-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 7 of 99 Page ID #:412




 1   SEC investigation. Like JOYY, Baidu is a China-based Cayman Islands-incorporated
 2   company that issued ADRs sold on the U.S. stock exchanges.
 3         4.     In November 2020, JOYY announced that the Chinese internet giant Baidu
 4   would be acquiring their live streaming business, YY Live, in an all-cash US$3.6 billion
 5   deal. The acquisition was touted as a move to shore up the struggling streaming
 6   platform’s missteps while also diversifying Baidu’s revenues beyond its search
 7   business. Robin Li, founder and CEO of Baidu announced, “This transaction will
 8   catapult Baidu into a leading platform for live streaming,” demonstrating the importance
 9   of the acquisition to the internet giant.
10         5.     Just two days later, on November 18, Muddy Waters Capital¶ LLC
11   (“Muddy Waters”) published an investigative report alleging massive fraudulent activity
12   by YY Live, claiming that YY Live activity was misstated by up to 90%, with almost
13   all users being computer-generated bots operated by YY Live itself. Muddy Waters
14   reached this conclusion after identifying that the majority of the bots’ mobile device IDs
15   (“IMEIs”) linked back to YY servers and that a significant number of the IMEIs in
16   Wuhan “displayed IP addresses that inexplicably jumped from city to city amid the
17   lockdown.” The tip system that allowed users to contribute to content creators was also
18   more aptly described as a tip recycling system, wherein creators gifted money to
19   themselves again and again to boost their stats. Through this false activity, JOYY
20   generated and reported fictitious revenue, cash, and falsely claimed growth.
21         6.     The report culminated in a 26% plunge in JOYY’s stock on the day that it
22   emerged. While Baidu and JOYY did not immediately respond, JOYY released a
23   statement condemning the report, stating, “Muddy Water’s report is full of ignorance
24   about the live-streaming industry . . . . The report contains a large number of errors with
25   unclear logic, confusing data, and hasty generalizations.”
26         7.     Nevertheless, within months, Baidu insisted on JOYY agreeing to amend
27   its the purchase agreement to indemnify Baidu in case the Muddy Waters report turns
28
                                            -3-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 8 of 99 Page ID #:413




 1   out to be true. Baidu also has continued to refuse to come to JOYY’s defense or adopt
 2   JOYY’s claim that the Muddy Waters report contained errors, instead directing investors
 3   questions to JOYY. And while Baidu’s purchase of YY Live is still on schedule to close,
 4   Baidu is protected by agreements that have not been made public, and adjustments for
 5   which may never need to show up in JOYY’s books.
 6          8.     The extent of JOYY’s fraud may never be uncovered absent the lawsuit.
 7   Neither the SEC nor the United States Public Company Accounting Oversight Board
 8   (“PCAOB” or the “Board”) have any ability to inspect or audit JOYY’s auditors.
 9   Accordingly JOYY warns, “We and investors in our ordinary shares are deprived of the
10   benefits of such PCAOB inspections. The inability of the PCAOB to conduct
11   inspections of auditors in China makes it more difficult to evaluate the effectiveness of
12   our independent registered public accounting firm’s audit procedures or quality control
13   procedures . . . .”
14          9.     Further, JOYY’s SEC filings do not deny the Muddy Waters investigation
15   findings. Rather JOYY merely states that an undisclosed independent investigation has
16   found the Muddy Waters findings “were not substantiated” which is a far cry from
17   finding that they were untrue. JOYY, then continues to hedge saying, “But even if the
18   allegations against us may ultimately be proven to be groundless . . . .” This is also not
19   a denial.
20
                             II.    JURISDICTION AND VENUE
21
            10.    The claims asserted herein arise under and pursuant to Sections 10(b) and
22
     20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated
23
     thereunder by the SEC (17 C.F.R. § 240.10b-5).
24
            11.    This Court has jurisdiction over the subject matter of this action pursuant
25
     to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).
26
            12.    This Court has jurisdiction over each defendant named herein because each
27
     defendant has sufficient minimum contacts with this judicial district so as to render the
28
                                            -4-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 9 of 99 Page ID #:414




 1   exercise of jurisdiction by this Court permissible under traditional notions of fair play
 2   and substantial justice.
 3         13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and
 4   Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements
 5   entered, the subsequent damages took place in this judicial district.
 6         14.     In connection with the acts, conduct and other wrongs alleged in this
 7   complaint, defendants, directly or indirectly, used the means and instrumentalities of
 8   interstate commerce, including but not limited to, the United States mails, interstate
 9   telephone communications and the facilities of the national securities exchange.
10
                                         III.   PARTIES
11
     A.    Lead Plaintiffs
12
           15.     Lead Plaintiff Gedion Demmissie, as set forth in his certification
13
     previously filed, purchased the Company’s securities at artificially inflated prices during
14
     the Class Period and was damaged upon the revelation of the alleged corrective
15
     disclosure.
16
           16.     Lead Plaintiff Suresh Goyal, as set forth in his certification previously
17
     filed, purchased the Company’s securities at artificially inflated prices during the Class
18
     Period and was damaged upon the revelation of the alleged corrective disclosure.
19
     B.    Corporate Defendant
20

21         17.     Defendant JOYY, through its subsidiaries, purports to operate a social

22   media platform in China and internationally. The Company describes itself as operating

23   live streaming platforms, including YY Live, an interactive and comprehensive live

24   streaming social media platform offering music and dance shows, talk shows, outdoor

25   activities, and sports and anime; Bigo Live, which enables users to live stream their

26   specific moments and talk live with each other; and Huya, a game live streaming

27   platform. It also operates short-form video platform, such as Likee, a short-form video

28   social platform that produces, uploads, views, shares, and comments on short-form
                                              -5-
                                AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 10 of 99 Page ID #:415




 1    videos on a daily basis. The Company was originally known as YY, Inc., and changed
 2    its name to JOYY, Inc. on December 20, 2019.
 3          18.    The Company is incorporated in the Cayman Islands and its head office is
 4    located at Building B-1, North Block of Wanda Plaza No. 79 Wanbo Er Road, Nancun
 5    Town, Panyu District, Guangzhou 511442, China. JOYY’s American Depository
 6    Receipts (“ADRs”) trade on the NASDAQ exchange under the ticker symbol “YY.”
 7    C.    Individual Defendants
 8          19.    Defendant David Xueling Li (“Li”) founded the Company and has served
 9    as the Company’s Chief Executive Officer (“CEO”) and Chairman during the Class
10    Period.
11          20.    Defendant Bing Jin (“Jin”) has served as the Company’s Chief Financial
12    Officer (“CFO”) since May 2017. On February 19, 2021, JOYY announced that Bing
13
      Jin would leave JOYY at the end of April as he was “pursuing a new job opportunity.”
14          21.    Defendant Eric He (“He”) served as the Company’s CFO from August
15    2011 until May 2017.
16          22.    Defendants Li, Jin, and He are collectively referred to herein as the
17    “Individual Defendants.”
18          23.    Each of the Individual Defendants: (a) directly   participated    in   the
19    management of the Company; (b) was directly involved in the day-to-day operations of
20
      the Company at the highest levels; (c) was privy to confidential proprietary information
21    concerning the Company and its business and operations; (d) was directly or indirectly
22    involved in drafting, producing, reviewing and/or disseminating the false and
23    misleading statements and information alleged herein; (e) was directly or indirectly
24    involved in the oversight or implementation of the Company’s internal controls; (f) was
25    aware of or recklessly disregarded the fact that false and misleading statements were
26    being issued concerning the Company; and/or (g) approved or ratified these statements
27
      in violation of the federal securities laws.
28
                                             -6-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 11 of 99 Page ID #:416




 1          24.    The Company and the Individual Defendants are referred to herein,
 2    collectively, as the “Defendants.”
 3
                                        IV.    BAIDU, INC.
 4
            25.    Baidu, Inc. (“Baidu”), like JOYY, is incorporated in the Cayman Islands,
 5
      and conducts business principally in China. Since 2005 it listed its ADRs on the
 6
      NASDAQ Global Market in the U.S. under the ticker BIDU.
 7
            26.    Baidu entered into agreements with JOYY in November 2020 to acquire
 8
      JOYY’s domestic video-based entertainment live streaming business in China (“YY
 9
      Live”). After the Muddy Waters investigative report, Baidu admittedly amended that
10
      agreement to protect itself in case the Muddy Waters investigative report is true.
11
            27.    Baidu itself is under scrutiny by SEC and investors in the United States.
12
      Baidu’s subsidiary, iQIYI, was subject to SEC investigation after the publication of a
13
      short seller report by Wolfpack Research making certain allegations against iQIYI (the
14
      “Wolfpack Report”). The Wolfpack Report found that iQIYI inflated its user numbers,
15
      inflated its revenue and deferred revenue in connection with certain parts of iQIYI’s
16
      business, inflated its expenses and the purchase prices of certain assets to conceal
17
      revenue inflation, and provided misleading financial statements of cash flows by
18
      adopting an incorrect accounting method. Following the publication of the Wolfpack
19
      Report, the SEC requested iQIYI to produce certain financial, operating, and other
20
      documents and records primarily relate to the allegations in the Wolfpack Report. Baidu
21
      states in its 2020 Annual Report that it is “unable to predict the timing, outcome, or
22
      consequences of the SEC investigation of iQIYI, or from the SEC’s review of the
23
      documents and records requested from iQIYI.”
24
            28.     Also in 2020, Baidu was sued by investors in a series of class actions over
25
      the same events. With respect to those suits Baidu does not rule out that it “may be liable
26
      for civil monetary damages and the potential financial, operational and reputational
27
      impact on iQIYI and/or Baidu [that] may be material.” Baidu also admits it “cannot
28
                                            -7-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 12 of 99 Page ID #:417




 1    predict the timing, outcome or consequences of these class actions, and there is no basis
 2    to conclude at this point whether such actions will be successful or whether the
 3    Company will be subject to any damages, let alone how much.”
 4
       V.       THE TROUBLING FACTS ABOUT PRC COMPANIES TRADING ON
 5                              U.S. EXCHANGES
 6    A.       The PRC Blocks Auditor Oversight by the PCAOB
 7
               29.   The PCAOB is a nonprofit corporation established by Congress with the
 8
      Sarbanes-Oxley Act of 2002 (“SOX”) with additional mandates under the Dodd-Frank
 9
      Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank”) and the 2012
10
      Jumpstart Our Business Startups Act (“JOBS”) to oversee the audits of public
11
      companies in order to protect investors and the public interest by promoting informative,
12
      accurate, and independent audit reports. The PCAOB also oversees the audits of brokers
13
      and dealers, including compliance reports filed pursuant to federal securities laws, to
14
      promote investor protection. The SEC has oversight authority over the PCAOB,
15
      including the approval of the Board’s rules, standards, and budget.2
16
               30.   In creating the PCAOB, Congress fundamentally changed the system of
17
      oversight for the auditing profession. The profession’s authority to write its own
18
      auditing, quality control, ethics, and independence standards and to discipline itself was
19
20

21

22

23
           2
           Zoe-Vonna Palmrose, PCAOB Audit Regulation a Decade after SOX: Where It
24
      Stands and What the Future Holds, Louisiana State University Research Series (Apr.
25    6, 2013), https://www.lsu.edu/business/accounting/files/researchseries/Zoe-
26
      VonnaPalmrose.pdf; 2019 Annual Report, Public Company Accounting Oversight
      Board, https://pcaob-assets.azureedge.net/pcaob-dev/docs/default-
27    source/about/administration/documents/annual_reports/2019-pcaob-annual-
28
      report.pdf?sfvrsn=3d0b243_2.
                                             -8-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 13 of 99 Page ID #:418




 1    removed, replaced by an independent regulator required to act in the interests of
 2    investors and the public.3
 3            31.   In order for their securities to be traded in U.S. capital markets, public
 4    companies, whether located in the United States or abroad, must comply with certain
 5    U.S. legal requirements, including the requirement to periodically file audited financial
 6    statements with the SEC. As required by the SOX, the auditor of those financial
 7    statements – whether a U.S. auditor or a non-U.S. auditor – must be registered with, and
 8    therefore subject to the jurisdiction of, the PCAOB. This includes undergoing regular
 9    PCAOB inspections to assess the auditor’s compliance with U.S. law and professional
10    standards in connection with its audits of public companies.4
11            32.   PCAOB inspections may result in the identification of deficiencies in one
12    or more of an audit firm’s audits of public companies and/or in its quality control
13    procedures which, in turn, can result in an audit firm carrying out additional procedures
14    that should have been performed already at the time of the audit. Those procedures have
15    sometimes led to the audited public company having to revise and refile its financial
16    statements or its assessment of the effectiveness of its internal controls over financial
17    reporting. In addition, through the quality control remediation portion of the inspection
18    process, inspected firms identify and implement practices and procedures to improve
19    future audit quality. 5
20

21

22
         3
           15 U.S.C. § 7211(a) (The mission of the PCAOB shall be “to protect the interests
23    of investors and further the public interest in the preparation of informative, accurate,
24    and independent audit reports.”).
         4
25         Audit Reports Issued by PCAOB-Registered Firms in Jurisdictions where
      Authorities Deny Access to Conduct Inspections, PCAOB,
26    https://pcaobus.org/oversight/international/denied-access-to-inspections?pg=1 (last
27    visited May 10, 2021).
         5
28
             Id.
                                              -9-
                                AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 14 of 99 Page ID #:419




 1          33.   Positions taken by Chinese authorities impede the PCAOB ability to
 2    oversee PCAOB-registered audit firms in mainland China where JOYY is located.
 3    Specifically, these positions currently stop the PCAOB’s ability to conduct inspections
 4    of the audits of public companies with China-based operations. The position taken by
 5    authorities in mainland China often cause a registered firm located in another
 6    jurisdiction to attempt to resist PCAOB inspection of public company audit work that
 7    the firm has performed relating to the company’s operations in mainland China. As a
 8    result of these obstacles, investors or potential investors in U.S. capital markets who
 9    rely on the audit reports of PCAOB-registered firms in mainland China are deprived of
10    the oversight and potential benefits of PCAOB inspections of these auditors.
11          34.   For the information of those investors and potential investors, each year
12    the PCAOB publishes a list identifying the public companies for which a PCAOB-
13    registered public accounting firm signed and issued an audit report and is located in a
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          -10-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 15 of 99 Page ID #:420




 1    jurisdiction where obstacles to PCAOB inspections exist. 6 That list includes JOYY and
 2    Baidu as of January 1, 2021 7:
 3    B.        The SEC Cannot Get Documents to Investigate
 4              35.   When American investors are victimized, one would believe the SEC
 5    would lead the way in pursuing those responsible. But it does not: documents the SEC
 6
      needs to conduct its investigations are in the hands of companies and audit firms inside
 7    China, and China’s government who deny access to the SEC’s efforts to obtain them.
 8              36.   Even when the SEC does sue a Chinese company and prevails in court, it’s
 9    often hard to enforce its judgment and collect what’s owed. Some Chinese companies
10    and executives have “gone dark”—surrendering their U.S. listing, ignoring their U.S.
11    investors, and retreating into China, where it’s hard for U.S. regulators to find them. If
12    the SEC can’t reach a settlement, “it’s incredibly difficult” for it to enforce a U.S. court
13
      judgment against a Chinese company, said Stephanie Avakian, the SEC’s enforcement
14    director, at a July 9,2020 commission roundtable discussion on the risks for investors in
15    China and other emerging markets. “You can’t compel production of anything. You
16    can’t force executives to come to the U.S,” adds a former SEC official who helped
17    investigate Chinese companies while at the commission.
18              37.   Without a better option, the SEC has fallen back on rhetoric. The
19    commission often just of the risks of investing in Chinese companies. In April, 2020 the
20
      SEC said there is “substantially greater risk” of incomplete or misleading disclosures in
21    many emerging markets, including China. U.S. authorities face “significant legal and
22

23

24         6
               Id.
25         7
           Audit Reports Issued by PCAOB-Registered Firms in Jurisdictions where
26
      Authorities Deny Access to Conduct Inspections, PCAOB,
      https://pcaobus.org/oversight/international/denied-access-to-
27    inspections?publiccompany=Baidu%3A%3A%20Inc.%2CJOYY%20Inc (last visited
28
      May 11, 2021).
                                             -11-
                                AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 16 of 99 Page ID #:421




 1    other obstacles” in obtaining information and “substantial difficulties” in bringing
 2    actions against companies.
 3    C.    Fed-Up with the Lack of Regulatory Ability or Will, Congress Has Now
 4
            Banned PRC Companies from U.S. Listings If They Continue to Frustrate
            SEC and PCAOB Oversight Over the Next Three Years (But That is Too
 5          Late for JOYY Investors)
 6
            38.    For years, the U.S. government has recognized problems with Chinese
 7
      based companies listed on the U.S. stock exchanges. Most recently it has started to take
 8
      action to reduce the risk of fraud to investors and remedy lack of regulatory oversight.
 9
            39.    For example, on April 21, 2020, the SEC then-Chairman Jay Clayton
10
      issued a joint public statement with the chairman of the PCAOB and officials from the
11
      SEC regarding possible risks associated with investing in China, including due to the
12
      PCAOB’s inability to inspect audit work papers in China.
13
            40.    On May 20, 2020, the U.S. Senate passed S.945, the Holding Foreign
14
      Companies Accountable Act (the “Bill”), which requires certain public companies to
15
      disclose whether they are owned or controlled by a foreign government, including the
16
      PRC. It also prohibits securities of a company from being listed on any of the U.S.
17
      securities exchanges or SEC regulated “over-the-counter” markets if the company has
18
      failed to comply with the PCAOB’s audits for three years in a row. While not stated
19
      explicitly, the Bill focuses on NYSE and NASDAQ-listed companies that conduct
20
      business in China. The Bill’s authors stated the Bill is aimed at protecting American
21
      investors from foreign companies that have been operating on U.S. stock exchanges
22
      while violating SEC oversight.
23
            41.    On June 4, 2020, a presidential memorandum directed federal agencies to
24
      develop regulatory measures to protect U.S. investors from “risks from Chinese
25
      companies,” calling for “firm, orderly action to end the Chinese practice of flouting
26
      American transparency requirements without negatively affecting American investors
27
      and financial markets.
28
                                            -12-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 17 of 99 Page ID #:422




 1           42.   On July 9, 2020, the SEC held a roundtable on investing in emerging
 2    markets. At the core of the discussion was the regulatory impasse between the U.S. and
 3    China over the ability of the PCAOB to conduct inspections and investigations of
 4    Chinese accounting firms.
 5           43.   On August 6, 2020, the President’s Working Group on Financial Markets
 6    released a report recommending that the SEC take steps to enhance the listing standards
 7    on U.S. exchanges (the “PWG Report”). 8 The report found:
 8                 In the 18-month period ended May 31, 2020, 17 PCAOB-
 9
                   registered firms in mainland China and Hong Kong signed audit
                   reports for 195 public companies with a combined global market
10                 capitalization (U.S. and non-U.S. exchanges) of approximately
11
                   $1.7 trillion. The 10 largest of these companies have a combined
                   market capitalization of approximately $1.3 trillion. The PCAOB
12                 has been unable to fulfill its statutory mandates under Sarbanes-
13                 Oxley to conduct inspections and investigations of audits of
                   public companies for over a decade, potentially exposing
14                 investors in U.S. capital markets to significant risks. As a result,
15                 the PCAOB remains concerned about its inability to inspect
                   registered public accounting firms, including access to
16                 underlying work papers with respect to audit work and practices
17                 in China.

18           44.   Then, on December 18, 2020, the Holding Foreign Companies
19    Accountable Act (the “HFCAA”)9 was signed into law by President Trump after it was
20    passed unanimously by the U.S. House of Representatives on December 2, 2020. The
21    Act is identical to the bill the U.S. Senate passed in May 2020. Most significantly, the
22    Act would amend the Sarbanes-Oxley Act of 2002 to require the SEC to prohibit the
23

24       8
           President’s Working Group on Financial Markets: Report on Protecting United
25    States Investors from Significant Risks from Chinese Companies (July 24, 2020),
      https://home.treasury.gov/system/files/136/PWG-Report-on-Protecting-United-States-
26    Investors-from-Significant-Risks-from-Chinese-Companies.pdf.
27       9
          ‘Holding Foreign Companies Accountable Act, Pub. L. No: 116-222, 134 Stat.
28
      1063 (codified as 15 U.S.C. § 7201).
                                           -13-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 18 of 99 Page ID #:423




 1    securities of foreign companies from being traded on U.S. securities markets, if the
 2    company retains a foreign accounting firm that cannot be inspected or investigated
 3    completely by the PCAOB for three consecutive years, beginning in 2021.
 4             45.   Most recently, on March 24, 2021 the SEC announced and concurrently
 5    adopted interim final amendments to implement the mandated submission and
 6    disclosure requirements of the HFCAA. The interim final amendments will apply to
 7    registrants (like Defendant JOYY) that the SEC identifies as having filed an annual
 8    report on Forms 10-K, 20-F, 40-F or N-CSR with an audit report issued by a registered
 9    public accounting firm that is located in a foreign jurisdiction and that the PCAOB has
10    determined it is unable to inspect or investigate completely because of a position taken
11    by an authority in that jurisdiction. Over the next two days Baidu, Inc. U.S. list ADRs
12    – which debuted on the Hong Kong Exchange on Tuesday, March 23, 2021 – closed
13    down 19.18%. JOYY dropped from $112.25 to $96.13, or $116.12, closed down
14    14.36%.
15             46.   As shown above, both JOYY and Baidu are companies which the HFCAA
16    and the SEC regulations seek to address for lack of transparency. Unfortunately, the
17    three-year grace period for it to retain an accounting firm subject to inspection, is too
18    little, too late for the investor class harmed by Defendants’ fraud uncovered by Muddy
19    Waters and alleged herein.
20
         VI.     MUDDY WATERS’S HISTORY OF ACCURATELY UNCOVERING
21                                   FRAUD
22             47.   With regulators stymied, short sellers such as Muddy Waters, have been
23    and continue to be important adjuncts to ferreting out fraud in Chinese companies. Short
24    sellers do the on-the-ground legwork in China—staking out Chinese factories, for
25    instance, to show they had so little activity that the company couldn’t possibly be doing
26    as much business as it claimed.
27

28
                                            -14-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 19 of 99 Page ID #:424




 1          48.    Muddy Waters is an American privately held due diligence based
 2    investment firm, owned by Carson Block that conducts investigative research on public
 3    companies while also taking publicly disclosed short positions that reflect their research.
 4    The firm has exposed accounting problems and fraud at several companies, primarily in
 5    China but also in other countries in Asia, Europe and North America. Muddy Waters
 6    founder, Carson Block appears frequently as a commentator on Bloomberg Television,
 7    CNBC and the BBC. He has written op-eds in The Wall Street Journal, Financial Times,
 8    and The New York Times on various topics related to improving corporate governance
 9    and market transparency. Unlike other short sellers, such as those who anonymously
10    post on crowd sourced online resources, such as SeekingAlpha.com, Muddy Waters and
11    Carson Block publish their analyses in their name.
12          49.    Muddy Waters was first known for spotting fraud at Sino-Forest Corp, a
13    Canadian-listed Chinese company. In 2011 Muddy Waters published a research report
14    on the company, which was then accused of fraud by the Royal Canadian Mounted
15    Police and the Ontario Securities Commission. On August 15, 2011, Sino-Forest
16    announced that the results of a PwC probe into the allegations would be delayed to the
17    end of the year due to difficulties in gathering data from the Chinese companies
18    involved. On March 30, 2012 Sino-Forest filed for bankruptcy protection in Canada and
19    its auditors resigned. In 2015, the firm’s auditors Ernst and Young, a group of financial
20    institutions and former Sino-Forest chief executive David Horsley paid $117 million,
21    $32.5 million and $5.6 million respectively to settle investor’s lawsuits. On July 13,
22    2017, the OSC released its decision finding that “Sino-Forest, Chan, Ip, Hung and Ho
23    engaged in deceitful or dishonest conduct related to Sino-Forest’s standing timber assets
24    and revenue they knew constituted fraud.” The OSC also found that the individual
25

26

27

28
                                           -15-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 20 of 99 Page ID #:425




 1    respondents violated Ontario securities law by misleading commission staff during the
 2    investigation. 10
 3            50.   In October 2013, Muddy Waters published a research report on NQ Mobile
 4    had “fictitious” customers and revenues. In April 2015, the CEO of NQ Mobile
 5    (securities fraud suit settled for $5.1 million, Omar Khan, stepped down after the stock
 6    had fallen nearly 84 percent. A Court Receiver, was appointed over the company in
 7    February 2019 in the United States in the federal district court in the Southern District
 8    of New York by Judge Victor Marrero. 11
 9            51.   In August 2016, Muddy Waters released a report claiming that pacemakers
10    and other implantable medical devices made by St. Jude Medical were highly vulnerable
11    to hacking. St. Jude Medical denied the claims made by Muddy Waters, stating that they
12    were “false and misleading” and sued the firm for defamation. In January 2017, the U.S.
13    Food & Drug Administration and the Department of Homeland Security released the
14    results of an investigation into St. Jude’s cybersecurity vulnerabilities, which confirmed
15    the findings of Muddy Waters.
16            52.   On June 29, 2017, Muddy Waters opened research into Prothena Corp.
17    PLC, a biotech company whose leading product the short seller claimed was
18    commercially unviable. In 2019, the ensuing securities fraud class action was settled for
19    $15,759,000.
20            53.   In January 2020, Muddy Waters warned that Luckin Coffee, what they
21    termed a “fundamentally broken business”, fabricated its sales and expenses while
22    management cashed out on the stock. Shortly thereafter, on April 2, the Luckin Coffee
23    Company admitted that its COO and subordinates significantly fabricated corporate
24
         10
25         Reasons and Decision: In the Matter of Sino-Forest Corporation et al., Ontario
      Securities Commission (July 13, 2017), https://www.osc.ca/en/tribunal/tribunal-
26    proceedings/sino-forest-corporation-re-0/reasons-and-decision-matter-sino-0.
27       11
            Link Motion Inc, Wikipedia, https://en.wikipedia.org/wiki/Link_Motion_Inc
28
      (last visited May 10, 2021).
                                           -16-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 21 of 99 Page ID #:426




 1    metrics, sending the stock down over 70%. Later, Luckin Coffee reached a settlement
 2    with the SEC, agreeing to pay a $180 million penalty for accounting fraud. 12 In February
 3    Lucking filed for Chapter 15 protections and for recognition of its international
 4    bankruptcy.
 5            54.   One of Lead Counsel here, Hagens Berman, has had direct experience
 6    investigating and litigating cases based on Muddy Waters’s reports. Based on one of
 7    Muddy Waters’s reports, Hagens Berman litigated a securities fraud suit against China
 8    Media Express, which was delisted. Hagens Berman settled for millions against the
 9    accountants and lawyers and obtained a $535 million default judgment against China
10    Media Express. A court also entered a default judgement for the SEC and a permanent
11    injunction against China Media and its founder.13
12
        VII. MUDDY WATERS EXPOSES JOYY’S FRAUD WITH A DETAILED
13          YEARS-IN-THE-MAKING 71-PAGE INVESTIGATIVE REPORT
14            55.   On November 18, 2020, while the market was open, Muddy Waters
15    published an investigative report entitled “YY: You Can’t Make This Stuff Up.
16    Well…Actually You Can”.14 The report, attached hereto and incorporated by reference
17
         12
18          Press Release, U.S. Securities and Exchange Commission, Luckin Coffee Agrees
      to Pay $180 Million Penalty to Settle Accounting Fraud Charges (Dec. 16, 2020),
19    https://www.sec.gov/news/press-release/2020-319.
20       13
            Litigation Release, U.S. Securities and Exchange Commission, Court Enters
21    Final Judgment by Default Against SEC Defendant Zheng Cheng (Feb. 24, 2014),
      https://www.sec.gov/litigation/litreleases/2014/lr22932.htm.
22       14
            The report began with a lengthy disclosure and disclaimer, which noted among
23    other things: “[Muddy Waters’s] Reports are based on generally available information,
      field research, inferences and deductions through the applicable Muddy Waters
24
      Entity’s due diligence and analytical process. To the best of the applicable Muddy
25    Waters Entity’s ability and belief, all information contained herein is accurate and
26
      reliable, and has been obtained from public sources that the applicable Muddy Waters
      Entity believe to be accurate and reliable, and who are not insiders or connected
27    persons of the Covered Issuers or who may otherwise owe a fiduciary duty, duty of
28
      confidentiality or any other duty to the Covered Issuer (directly or indirectly).”
                                           -17-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 22 of 99 Page ID #:427




 1    as Exhibit A concluded that JOYY was a multibillion-dollar fraud and that
 2    approximately 73% to 84% of the YY Live subsidiary revenue was fake. The years-long
 3    investigation by Muddy Waters found that JOYY, among other things, had: (i) reported
 4    fraudulent revenue; (ii) that JOYY’s component businesses that are a fraction of the size
 5    that it reports; (iii) that JOYY’s user metrics, revenues and cash balances are
 6    predominantly fraudulent and (iii) acquired BIGO as part of a scam that benefitted
 7    corporate insiders. 15 Muddy Waters had been investigating JOYY since 2014 and took
 8    a couple of years to develop the technical ability to analyze and monitored over 115
 9    million transactions for well over a year. 16
10            56.   Muddy Waters identified three primary methods through which JOYY
11    committed fraud:
12                  Paying User (“PU”) bots from YY’s own servers – in our data
13
                    sample, gifts associated with YY’s own servers, disguised as
                    PUs, constituted roughly half of the total value of all gifts sent.
14
                    Performers whose gifts are recycled into the system through alter
15                  ego PU accounts. We understand that the top performers, who
16                  purportedly earn tens of millions of RMB per year, are in fact
                    often on fixed salaries paying them no more than 2.5 million
17
                    RMB per year (~$350,000).
18
                    Channel owners, which manage performers, are part of the
19                  scheme. The large channel owners are primarily owned by
20                  former YY employees who are clearly “in on” the scam. PRC
                    credit bureau report financial statements for the five largest
21

22       15
            MW is Short Joyy Inc. (YY US), Muddy Waters (Nov. 18, 2020),
23    https://www.muddywatersresearch.com/research/yy/1/; YY: You Can’t Make This Stuff
      Up. Well…Actually You Can, Muddy Waters (Nov. 18, 2020),
24    https://d.muddywatersresearch.com/content/uploads/2020/11/MW_YY_11182020.pdf.
25       16
            Big Announcements: The Exposing of JOYY Inc, Zer0es TV (Nov. 18, 2020)
26
      https://www.zer0es.tv/big-announcements/the-exposing-of-joyy-inc/. See also Why
      Carson Block Says China’s Joyy Is a ‘Fraud’ and a ‘Zero’, Bloomberg TV (Nov. 23,
27    2020) https://www.bloomberg.com/news/videos/2020-11-23/why-carson-block-says-
28
      china-s-joyy-is-a-fraud-and-a-zero-video.
                                            -18-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 23 of 99 Page ID #:428




 1                 channel owners show combined 2018 revenue of only ~15% of
 2
                   what YY claims.

 3          57.    More specifically, Muddy Waters found that up to 90% of JOYY’s live
 4    revenue was fake with bots posing as fake users, stating, in pertinent part:
 5                 We analyzed and sampled YY user data and gift revenue in three
                   ways to estimate the percentage of FUs [Fake Users or bots] on
 6                 YY Live and their associated revenue. We concluded that YY
 7                 Live’s gift revenue is approximately 90% fake using these three
                   methods.
 8

 9                 The first method was analyzing almost 100,000 Paying Users
                   (“PUs”) that XHL tracks. We found that we could cleanly class
10                 almost half of YY gifts by value as coming from YY-associated
11                 Fake Users (“FUs”). We did this by taking a core group of FUs
                   in the data set bearing YY IP addresses and tracking the IMEI
12                 [mobile device ID] sharing that radiated out from that group.
13
                   However, we also found the remaining half of YY gift revenue
14                 to be largely fraudulent by performing granular investigative
                   work to identify FUs. Our second FU identification method,
15
                   which ran in this vein, consisted of randomly sampling 96
16                 Wuhan-based PUs during the Chinese COVID-19 lockdown. We
                   found that ~87.5% of these Wuhan PUs were apparent FUs. The
17
                   third method, again granular, consisted of sampling 96 Modern
18                 Brothers PUs. As discussed above, the Modern Brothers sample
                   indicated that ~97.9% were actually FUs.
19
20                 We further verified our 90% fake revenue estimate by checking
                   the revenue that leading channel owners reported to the SAIC
21                 against YY’s claims. We found an 85.9% discrepancy between
22                 the revenue YY asserted for the top five channel owners and the
                   revenue in their China credit reports.
23
            58.    For example, Muddy Waters revealed that the financial statements for the
24
      top 5 JOYY live channel owners showed an 85.9% revenue discrepancy when compared
25
      with that of JOYY, stating in pertinent part:
26
                   YY claims its top channel owners earned RMB 1.1 billion in
27
                   revenues in 2018. We obtained these top channel owners’ local
28
                                           -19-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 24 of 99 Page ID #:429




 1                 credit reports, which showed that their combined revenues were
 2
                   only RMB 156.3 million, which indicates an 85.9% revenue
                   overstatement.
 3
                   According to YY, Yujia, Huashe, Wudi, Chinablue, and IR were
 4                 the top five channel owners by revenue in 2018. YY purports that
 5                 they generated over RMB 1.1 billion in 2018 revenue. Below is
                   a screen shot of a video on YY’s website that makes this claim
 6
                   and states “2018! YY’s 5 biggest channels draw more than RMB
 7                 1.1 billion in revenue”.
 8                 [image omitted]
 9
                   However, we obtained China credit reports for these channel
10                 owners revealing that their combined 2018 gross revenues were
                   just RMB 156.3 million. This constitutes a shortfall of 85.9%
11
                   compared to YY’s claim. We are confident that the credit report
12                 revenue number is gross of payouts to performers based on
                   reviews of PRC legal disputes in which performers were shown
13
                   to be paid by channel owners, as well as our interviews with
14                 major channel owners.
15          59.    According to the report, JOYY engaged in a round tripping scheme where
16    the majority of the live performers’ gift revenue came from themselves and JOYY-
17    controlled bots:
18                 As we detail infra, we also discovered that the majority of three
19                 top YY Live performers’ gift revenue comes from themselves
                   and from YY-controlled bots. Another top performer receives a
20                 constant stream of gifts outside of her infrequent performances,
21                 mirroring the bot activity we saw on Modern Brothers’ channel
                   (discussed next). And four Top PUs that we examine below
22                 exhibited multiple indicia of FU bot behavior such as YY-
23                 associated IP addresses and geographic IP switching. These
                   findings bolster our ~90% fake revenue estimate for YY Live.
24
            60.    Muddy Waters also examined JOYY’s Chinese financial statements, and
25
      discovered numerous cash discrepancies compared to those filed with the SEC, stating
26
      in pertinent part:
27

28
                                           -20-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 25 of 99 Page ID #:430




 1                We obtained China credit reports for YY’s onshore VIEs and
 2
                  compared them to YY’s SEC filings, only to find numerous
                  discrepancies. These differences amounted to hundreds of
 3                millions of RMB, including significant cash shortages in local
 4
                  financials as compared to what YY reported to the SEC. Such
                  discrepancies, particularly in cash balances, are indicators of
 5                manipulation or fraud.
 6
                  For example, YY’s 2018 SEC filings showed RMB 1.0 billion in
 7                long-term deposits, as shown infra. We believe this total is likely
                  invented or greatly inflated, as the major YY onshore VIEs do
 8
                  not contain these same long-term deposits. A cursory comparison
 9                of the two sets of financial statements reveals this discrepancy.
10                                          *     *      *
11
                  Furthermore, we believe YY either transferred roughly RMB
12                1.326 billion to its WFOEs—the majority of which would have
                  been transferred to its offshore WFOEs illegally—, or the cash
13
                  simply does not exist.
14
                  We calculate that out of YY’s apparent WFOE cash balance of
15                RMB 1.298 billion as of year-end 2018, the vast majority,
16                approximately RMB 1.160 billion, would be offshore. However,
                  given YY’s SEC filings do not show material dividends or loans
17                going offshore, we believe YY either violated Chinese capital
18                controls in transferring the vast majority of the RMB 1.326
                  billion, or the RMB 1.160 billion in offshore WFOE cash balance
19                is fake.
20
            61.   Muddy Waters examined the Company’s acquisition of Bigo, and
21
      determined that the majority of Bigo’s revenue was fraudulent and the acquisition was
22
      designed to enrich Defendant Li:
23
                  We believe YY’s 2010 buyout of Bigo for $1.45 billion in cash
24                and stock was a scheme to bilk investors by buying another
                  fraudulent company from the chairman. We obtained local
25
                  Singapore filings for Bigo, which showed that YY, and not David
26                Li, founded Bigo in the first place: Bigo was only transferred
                  later to Chairman Li later. We also found that Bigo retroactively
27
                  added mainland China revenues that we believe to be largely
28
                                          -21-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 26 of 99 Page ID #:431




 1               fraudulent to make Bigo seem like a larger acquisition for YY—
 2
                 and justify a larger payday for Chairman Li.

 3               We believe that Bigo was set up to scam investors from
                 inception. Since 2015, management has been misleading
 4               investors, telling the public that David Li set up and controls
 5               Bigo. However, this is a lie: Singapore filings show that Bigo
                 Technology Pte. Ltd. was incorporated on September 11, 2014
 6
                 with only one shareholder, YY’s BVI entity, Duowan
 7               Entertainment Corp.
 8                                         *     *      *
 9
                 YY’s Bigo acquisition was the culmination of a scam that
10               unfolded over several financing rounds while ultimately being
                 funded with a substantial portion of YY’s 2017 secondary
11
                 offering. Much of the acquisition consideration was paid directly
12               to the Chairman in the form of both cash and stock. 38,326,579
                 Class B common shares of YY worth approximately $156.1
13
                 million were issued to David Li.
14
                 Additionally, he likely received a portion of the $343.1 million
15               cash consideration as well as some of the 313.9 million class A
16               common shares in YY. 76 YY also used this giant payout to
                 insiders to book fair massive value gains in 2018 and 2019,
17               generating sizable paper profits.
18
                                           *     *      *
19
                 As a crowning revenue inflation achievement for David Li’s
20               checkbook, Bigo continually hid the fact that one-third of its
21               business at the time of acquisition came not from overseas, but
                 from mainland China. We believe this mainland revenue to be
22               almost entirely fake, as detailed below. Further, we believe these
23               PRC revenues fattened up Bigo with fictitious sales so that the
                 business could fetch a higher acquisition price for the benefit of
24               Chairman Li’s (improperly reported) equity interest.
25
                                           *     *      *
26
                 Three country executives at Bigo matter-of-factly confirmed to
27               us that the majority of Bigo users are fake, with the allocation of
28
                                         -22-
                            AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 27 of 99 Page ID #:432




 1                bots being directed by AI run from Bigo’s headquarters in
 2
                  Singapore or YY’s headquarters in Guangzhou.

 3                                          *      *      *
 4                Bigo also has a mainland Chinese business that it does not
 5
                  discuss in its earnings calls and attempts to bury inside its annual
                  filings. We believe it avoids mentioning the PRC business
 6                because it is essentially an empty box, as its apps show little to
 7                no real activity.

 8                                          *      *      *
 9                Bigo’s onshore revenue appears to be limited to the apps and
10                investments held by the VIE Baiguoyuan, which should be
                  substantially all derived from Hello and its sister apps. However,
11                when our investigators spoke to YY’s channel owners and virtual
12                currency merchants, they encountered little knowledge of or
                  familiarity with the PRC app Hello 宕枛. To date, we have found
13                few signs that Hello has significant substance in terms of brand
14                name, online presence, downloads, MAUs or revenues in China.
                  As we lay out below, we doubt that Hello and its sister apps
15                generate much, if indeed any, real revenue.
16
                  Our investigators performed primary diligence on Hello and
17                found little current activity, cementing our belief that the app
18
                  generates little revenue. Furthermore, Hello appears to have been
                  set up by YY, not Bigo, as we found by analyzing disclosures by
19                the app.
20
            62.   When the Muddy Waters report containing its analysis that had not been
21
      done by other market participants was made public on November 18, 2020, JOYY’s
22
      ADRs plummeted $26.53 per share, or 26.4%, to close at $73.66 per share on November
23
      18, 2020, damaging investors.
24

25

26

27

28
                                          -23-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 28 of 99 Page ID #:433




 1    VIII. LEAD PLAINTIFFS’ INDEPENDENT INVESTIGATION CONFIRMED
 2
          FACTS CONSISTENT WITH MUDDY WATERS’S INVESTIGATIVE
                                  REPORT
 3
      A.    Financial Statements for One of YY Live’s Top Channel Owners Support
 4          Muddy Waters’s Conclusion of JOYY’s Fraudulent Revenue Reporting
 5
            63.      As noted in the Muddy Waters report, YY has identified Wudi Media as
 6
      one of its top five channel owners by revenue in 2018, claiming Wudi Media generated
 7
      revenues of RMB 192.6 million. However, Plaintiffs’ counsel’s investigator obtained
 8
      China credit reports for this channel owner confirming Muddy Waters’s finding and
 9
      revealing that Wudi’s total revenues were only RMB 12.8 million, representing a 93%
10
      discrepancy.
11
                                       Wudi Media (舞帝传媒)
12

13

14

15

16

17

18

19
20
      Sources: https://www.yy.com/yue/126413?from=yy.com

21
      SAIC financials as reported in Chinese credit reports Obtained by Plaintiffs.

22
            64.      The 93% gap between the RMB 12.8 million in revenue Wudi Media

23
      reported for 2018 in the credit bureau reports and YY’s claimed RMB 192.6 million for

24
      2018 is suggestive of massive fraud and fully supports Muddy Waters’s conclusion that

25
      only approximately 10% of YY’s revenues is real.

26

27

28
                                           -24-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 29 of 99 Page ID #:434




 1    B.    Expert Analysis of Data for YY Live’s Top Performers Support Muddy
 2
            Waters’s Conclusions of Inflated Revenue, Bot Gifting, and Performers’
            Recycling of Gifts
 3
            65.    Plaintiffs’, and their expert’s, independent investigation and analysis also
 4
      supported Muddy Water’s findings and conclusions pertaining to fraudulent gifting
 5
      practices. Dr. Craig Knoblock is an expert in computer science and “bots.” He is the
 6
      Keston Executive Director of the Information Sciences Institute, Research Professor of
 7
      Computer Science & Spatial Science, Vice Dean of Engineering at the University of
 8
      Southern California, and the founder and chief scientist of Fetch Technologies, a
 9
      company that used bots to extract data from online sources. He is a Fellow of the
10
      Association for the Advancement of Artificial Intelligence and the Association of
11
      Computing Machinery. In the past, Dr. Knoblock’s research has centered on examining
12
      and establishing techniques for describing, acquiring, and exploiting the semantics of
13
      data through, among other things, source modeling, schema alignment, ontology
14
      alignment, entity linking, data cleaning, information extraction, and web data extraction.
15
      Dr. Knoblock has authored more than 400 peer-reviewed journal articles, book chapters,
16
      and conference and workshop papers. From 2007 through 2015, Dr. Knoblock served
17
      as Trustee of the International Joint Conferences on Artificial Intelligence; as President
18
      of the International Joint Conferences on Artificial Intelligence from 2011 through
19
      2013; and as Past President of the International Joint Conferences on Artificial
20
      Intelligence from 2013 through 2015. On July 29, 2014, he was awarded the Robert S.
21
      Engelmore Memorial Lecture Award from the Association for the Advancement of
22
      Artificial Intelligence. In his role as chief scientist at Fetch Technologies, Dr. Knoblock
23
      developed systems that make extensive use of bots to mine data from websites. In
24
      perfecting such systems, Dr. Knoblock has developed and employed techniques to avoid
25
      automatic bot detection by, among other things, making the bots act more like humans.
26
      Plaintiffs have consulted with, and base their allegations in part on, the expert factual
27
      analyses of, Dr. Knoblock.
28
                                           -25-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 30 of 99 Page ID #:435




 1            66.   Plaintiffs engaged Dr. Knoblock to review Muddy Waters’s report and
 2    thereafter conduct an independent assessment of data obtained from Xiaohulu (“XHL”)
 3    reflecting gift transactions made on YY Live to YY Live’s top 100 performers on a
 4    weekly basis for 2019 and 2020, which was one of the key data sources relied on by
 5    Muddy Waters.17 Among other things, the data obtained from XHL reflected: (1) the
 6    ranking by gift income within the week; (2) the date; (3) the YY Live performer’s room
 7    number; (4) the performer’s nick name; (5) the live room link; (6) the number of fans;
 8    (7) the weekly total live performance duration expressed in minutes; (8) the weekly total
 9    live broadcasts days; (9) popularity; (10) weekly total number of bullet screen
10    comments; (11) the weekly number of people who made bullet-screen comments; (12)
11    the daily average number of people who made bullet-screen comments; (13) the weekly
12    number of people who sent a gift; (14) the daily average number of people who sent a
13    gift; and (15) the weekly total gift value received.
14            67.   Using the same XHL data, Dr. Knoblock also specifically homed in on and
15    analyzed the gift transactions for 2019 and 2020 for eight top YY Live performers
16    referenced in Muddy Waters’s report: (1) Modern Brothers; (2) Big Li; (3) Xiaozhou;
17    (4) Cuiazha; (5) Liu Yishou; (6) Picasso; (7) ShenMan; and (8) Ruitiantian.
18            68.   Based on his analysis of this data, Dr. Knoblock observed significant
19    anomalies supporting Muddy Waters’s conclusions, including irregularities suggestive
20    of revenue inflation by JOYY, JOYY’s utilization of bots posing as paying users, and
21

22

23
         17
            Other non-public data and information sources relied on and discussed by Muddy
24
      Waters in its report, such as the real time data Muddy Waters claims to have collected
25    using Google Chrome web developer tools prior to publishing their report in
26
      November 2020, was unavailable to Plaintiffs. Plaintiffs’ efforts to obtain such
      information from Muddy Waters have not been successful. Nonetheless, as alleged
27    herein, Plaintiffs’ independent investigation uncovered facts that support the reliability
28
      of the Muddy Waters report.
                                           -26-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 31 of 99 Page ID #:436




 1    YY Live performers’ recycling of gifts, consistent with the findings of the Muddy
 2    Waters report.
 3          1.     Analysis of Total Gifts by Week to YY Live Top 100 Performers
 4
                   Reflects Dramatic Revenue Inflation at the End of 2019

 5          69.    Dr. Knoblock calculated the total gifts per week for the top 100 performers
 6    but summing the total gifts per week for each of the performers. He observed that the
 7    data on the total gifts per week for the top 100 performers each week on YY Live looks
 8    very suspicious and suggestive of revenue manipulation by JOYY in late 2019. He
 9    found that the median total gifts is 35M RMB, the mean total gifts is 39M RMB, and
10    the standard deviation is 17M RMB. The graph below shows a histogram of the weekly
11    total gifts at increments of 5M RMB. The left side of the chart shows a normal
12    distribution of the gifts centered around 33M to 38M RMB, but there are significant
13    outliers to the right. The point on the far right shows the value for the week of December
14    15, 2019, just before the end of JOYY’s fourth quarter and full year of 2019, where the
15    total gifts skyrocketed to 156M RMB, which is 6.9 standard deviations from the mean.
16    A standard deviation is a measure of how spread out the data is in a normal distribution.
17    In a standard normal distribution, 68% of the values would be within 1 standard
18    deviation, 95% of the value would be within 2 standard deviations, and 99.7% of the
19    values would be within 3 standard deviations. In this case 3 standard deviations is 90M
20    RMB, which is far below several of the weekly total gifts. While the data in the chart
21    shows that the weekly gifts appear to be an approximate normal distribution, the fact
22    that there are several values that are more than 4 standard deviations away is extremely
23    unlikely, especially given that the related features (i.e., the number of people giving gifts
24    and the number of minutes performed that week) do not account for the huge increase
25    in gifts. For the gifts for the week of 12/15/2019, the gift total is a 300% increase over
26    the mean gifts for 2019 and 2020, but there is only a 35% increase in the number of
27    minutes performed and a 53% increase in the number of people that sent gifts. For the
28    week of 12/20/2020 (the next most significant outlier), the gift total 199% increase over
                                            -27-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 32 of 99 Page ID #:437




 1    the mean, but there is only a 35% increase in the number of minutes performed and a
 2    27% decrease in the number of people that sent gifts.
 3          70.     The sum of the differences from the median for the weeks of December 8,
 4    December 15 and December 22 in 2019 is over $25M and this is just for the top 100
 5    performers.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                           -28-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 33 of 99 Page ID #:438




 1

 2

 3

 4

 5

 6

 7

 8          2.     Modern Brothers’s Data Shows Evidence of a Large Number of Fake
 9
                   Transactions

10          71.    Dr. Knoblock observed anomalies in the data on gifts received by Modern
11    Brothers, which strongly supports Muddy Waters’s conclusions and allegations that
12    JOYY employed a large number of fanbots or internal users posing as paying users
13    making small, consistent donations to rack up Modern Brothers’s substantial gift totals.
14          72.    Specifically, as reflected in the chart below, beginning the week of
15    September 22, 2019, quite suddenly, the average weekly contribution per person
16    (calculated by dividing the weekly earnings by the weekly number of people giving
17    gifts) to Modern Brothers dropped from $3.24 to $1.22, or 62%. But as reflected in the
18    blue lines in the chart below, commencing on the same date, there was a large and
19    consistent jump in the number of people contributing per week to Modern Brothers.
20    Specifically, the average number of people rose by a factor of 2 from 16,357 to 32,683
21    and became quite consistent after September 22, 2019, although gradually declining
22    over time. At the same time, however, the number of people that left comments dropped
23    by 29% and the average total number of comments dropped by 22%. The fact that after
24    September 22, 2019 there seems to be little correlation between the number of gift givers
25    and the amount of revenue, but the number of people giving gifts doubled, directly
26    supports the analysis by Muddy Waters that JOYY was using large numbers of bots to
27    give gifts to Modern Brothers. Note that prior to September 22, 2019 the graph below
28    shows a strong correlation between number of people giving gifts and the amount of
                                           -29-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 34 of 99 Page ID #:439




 1    gifts in any given week and that period is prior to the analysis period of Muddy Waters.
 2    After September 22, 2019, the number of people giving gifts is relatively stable, but
 3    there is still significant variations in the total gifts, which seems highly unlikely if the
 4    gifts were given by real people.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18                                                                              Avg. # People Left    Avg. # of
          Period    Avg. # People Sent Gifts   Average Gifts   Avg. Gift Size          Comments      Comments
19
       1/1/19 --
20     8/18/19                       16,357       312,491.73            3.24            19,288.17      215,848

21     9/22/19 --
       10/11/20                      32,683       268,567.73            1.22            13,701.07      167,429
22
                          Percent decrease:          14.1%            62.4%                29.0%         22.4%
23

24
              3.      Big Li’s Data Shows Strong Evidence of Fake Gifts
25
              73.     Muddy Waters reports significant gifting to the performer known as Big Li
26
      and to others. This is supported in the data by very large contributions from individuals.
27
      There were three weeks where the average gifts were more than 3 standard deviations
28
                                                 -30-
                                    AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 35 of 99 Page ID #:440




 1    from the mean. On the weeks of 12/15/19, 7/26/20, 10/4/20 he received 13.7M RMB,
 2    8.0M RMB, 15.3M RMB, respectively, in gifts. The average gifts he received for all of
 3    2019 and 2020 was 1.4M RMB per week. In the final week of 10/4/20, there were
 4    17,206 gifts at an average of $133.70 per gift, which was 6.5 standard deviations from
 5    the mean. In that particular week, Big Li only performed 2 days (compared to his usual
 6    6 or 7) and had fewer bullet screen comments and fewer number of people making
 7    comments than usual.
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                          -31-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 36 of 99 Page ID #:441




 1          4.     Xiaozhou’s Data Shows Phony Large Weekly Gift Contributions
 2          74.    For the performer Xiaozhou, there is strong evidence of large bulk
 3    contributions that are suggestive of performer recycling of gifts, from one performer to
 4    another. The average gifts per week of Xiaozhou for all of 2019 and 2020 was 1.4M
 5    RMB with a standard deviation of 1.2M RMB. But in the week of March 15, 2020,
 6
      Xiaozhou received 6.2M RMB in gifts and in the week of July 26, 2020, Xiaozhou
 7    received 9.0M RMB. There was no significant change in the number of minutes
 8    performed, the number of bullet screen comments, or even in the number of people
 9    giving gifts during either of those weeks; thus, this fact, supports the Muddy Waters
10    report that the performers were recycling gifts.
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                           -32-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 37 of 99 Page ID #:442




 1          5.     Cuiazha’s Data Similarly Shows Fake Large Weekly Gift
 2
                   Contributions

 3          75.    For the performer Cuiazha, there were also significant irregularities in gift
 4    contributions with four weeks where she received more than 1M RMB, while the weekly
 5    average gifts were 354,958 RMB for all of 2019 and 2020. The week of January 12,
 6    2020 is particularly noteworthy in that she received 1,230,783 RMB in gifts that week,
 7    but there was no increase in the number of people giving gifts, no increase in the number
 8    of fans that left comments, no increase in the number of comments, and no increase in
 9    the total live duration of performances that week. Since there were 2,526 people that
10    were reported to have made gifts that week, each fan would have had to give on average
11    487 RMB, which is an average of $73.09 per fan. That amount per fan is 3.8 standard
12    deviations above the mean.
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                           -33-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 38 of 99 Page ID #:443




 1          6.     Liu Yishou’s and Picasso’s Data Similarly Shows Fake Large Weekly
 2
                   Gift Contributions

 3          76.    As shown in the graphs below for gifts for both performers Liu Yishou and
 4    Picasso, there are also large spikes in the gifts on certain weeks without a corresponding
 5    increase in performance time or number of fans giving gifts. For Liu Yishou, he received
 6    gifts of 6.9M RMB and 4.3M RMB for the weeks of December 15, 2019 and June 14,
 7    2020. On average, he received 1.0M RMB per week for all of 2019 and 2020, with a
 8    standard deviation of 1.1M RMB. Similarly for Picasso, he received gifts of 3.7M RMB,
 9

10

11

12

13

14

15

16

17

18

19
20
      4.3M RMB, 5.1M RMB, and 6.7M RMB on the weeks of April 7, 2019, December 15,
21
      2019, July 5, 2020, and December 20, 2020, which are shown in the peaks in the graph
22
      below for Picasso. On average, he received 1.0M RMB a week for all of 2019 and 2020
23
      with a standard deviation of 1.0M RMB. For both performers, the number of fans giving
24
      gifts changes significantly from week to week and certainly does not account for the
25
      huge difference in the total amount of gifts in different weeks.
26

27

28
                                           -34-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 39 of 99 Page ID #:444




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16          7.    ShenMan’s Data Similarly Shows Fake Large Weekly Gift
                  Contributions
17
            77.   Similar to the other performers, ShenMan received very large gifts on
18
      several occasions. The largest, shown in the graph below was on July 7, 2019 with a
19
      total gift amount of 3.2M RMB, which is more than 6 times the average gift value. The
20
      average gift value for that week would be $108.61 (4.4 standard deviations from the
21
      mean) for the 4,409 people that made gift contributions that week.
22

23

24

25

26

27

28
                                          -35-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 40 of 99 Page ID #:445




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          8.     Ruitiantian’s Data Similarly Shows Fake Large Weekly Gift
                   Contributions
16

17          78.    Ruitiantian also appears to have received a number of unrealistic weekly

18    gift contributions. For the weeks of December 15, 2019 and December 22, 2019, the

19    contributions were 6.0M and 8.5M RMB, while the average contribution for all of 2019

20    and 2020 is 1.3M RMB per week. Note that during the weeks of these very large

21    contributions, these was not a significant increase in the number of people giving gifts

22    or in the amount of time spent performing in those weeks. The week of July 7, 2019 is

23    noteworthy with only 1 day of performance and still 1.6M RMB in gifts from 2,124

24    people, which is an average of $110.76 per gift.

25

26

27

28
                                           -36-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 41 of 99 Page ID #:446




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15    C.    Multiple Confidential Witnesses Corroborate and Demonstrate JOYY’s
16          Use of Bots and Other Methods to Falsify Active Users, Inflating JOYY’s
            Revenues
17
            1.     JOYY’s Live Show Business Data is “Pumped” by Fake, Professional
18
                   or Internal Users
19
            79.    Confidential Witness 1 (“CW-1”), a former YY Live E-Commerce Key
20
      Account Manager who worked Guangzhou, China from September 2019 to October
21
      2020. CW-1 was responsible for the entry and operation management of brand
22
      merchants on the YY Live’s YY E-commerce platform. CW-1 coordinated and
23
      managed a team of 11 staff members, including 5 in the business team and 6 in the
24
      operation team. In referring to the Muddy Waters report, CW-1 commented that it is not
25
      surprising that the data in the live show business is pumped.
26
            80.    According to CW-1, live broadcast industry participants, such as JOYY,
27
      pump the data in their live show business by, among other things, installing professional
28
                                           -37-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 42 of 99 Page ID #:447




 1    supporters—i.e., fake users or bots, to use the parlance of the Muddy Water’s report—
 2    to cheer up the atmosphere. Indeed, CW-1 said that the use of professional supporters
 3    is so widespread that it is considered as part of the normal operation.
 4          81.    Confidential Witness 2 (“CW-2”) is a former contract cost manager at
 5    Huanjv Group (欢聚时代) from June 2017 through late 2020, who was mainly
 6    responsible for establishing bidding and cost management system, improving bidding
 7    and cost management methods, and formulating bidding and cost management process.
 8    CW-2, similar to CW-1, commented that CW-2 knew that YY live has internal users to
 9    cheer up the atmospheres. According to CW-2, for some live shows, up to three internal
10    users could be allocated, and up to RMB 35,000 worth of gifts could be spent by these
11    internal users. CW-2 thought that it is normal and it was like an advertainment fee.
12          2.     JOYY’s Live Broadcasting Data Is “Manipulated”
13
            82.    Confidential Witness 3 (“CW-3”) is a former IDC Purchasing Specialist at
14
      Huanjv Group (欢聚时代) from May 2018 through October 2018. CW-3 was
15    responsible for analyzing the bandwidth quality and traffic trends of services for YY
16    Live broadcast and multi-player games. CW-3 also connected with suppliers in the
17    network communication industry, and assisted purchasing managers in formulating
18    server hosting plans. CW-3 had direct knowledge about YY Live’s live broadcasting
19    industry data, as CW-3 participated in the design of the “Domestic Reuse Supplier
20
      Rating System,” including drafting assessment indicators, adjusting the weight ratio of
21    each indicator, and outputting web prototypes for the Research & Development
22    department to develop the system.
23          83.    In reference to the Muddy Waters report, CW-3 confirmed that live
24    broadcasting industry data is manipulated. CW-3 explained that there were many
25    reasons behind such manipulation. CW-3 stated that such manipulation included
26    statistical issues, such as the behavior of scalping, which CW-3 explained was using
27
      professional supporters to add to view counts, and it was difficult to investigate.
28
                                           -38-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 43 of 99 Page ID #:448




 1         IX.     DEFENDANTS’ FRAUDULENT STATEMENTS AND OMISSIONS
 2           84.     The following statements below are alleged to be false and/or misleading.
 3    Plaintiffs are unable to pinpoint exactly when the scheme to defraud on began, but the
 4    Muddy Waters report begins with evidence of the scheme seeming to begin in 2016 with
 5    the implementation of bots generating fictitious gifts, which grows in specificity with
 6
      the effect upon revenue and cash through 2020. The failure to reveal that the acquisition
 7    of BIGO was largely contrived to benefit corporate insiders was also a material omission
 8    as of the April 28, 2016 start of the Class Period.
 9    A.     Materially False and Misleading Statements About Revenue, Cash, Paying
10           Users and Internal Controls in Annual Reports filed in Form 20-F
11           85.     Beginning April 28, 2016, the Company, then called YY, Inc., filed with
12    the SEC its Annual Report on Form 20-F for the year ended December 31, 2015 (the
13    “2015 20-F”). The 2015 20-F was signed by Defendant Li. Attached to the 2015 20-F
14    were certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) signed by
15    Defendants Li and He attesting to the accuracy of financial reporting, the disclosure of
16    any material changes to the Company’s internal control over financial reporting and the
17    disclosure of all fraud.
18           86.     The 2015 20-F stated the Company’s revenues and internet value-added
19    service (“IVAS”) revenues as follows, in pertinent part:
20                   Net Revenues. Our net revenues increased by 60.3% from
21
                     RMB3,678.4 million in 2014 to RMB5,897.2 million (US$910.4
                     million) in 2015. This increase was primarily due to the increased
22                   contribution of revenues from online music and entertainment
23                   and our online dating revenues as well as other sources including
                     Huya broadcasting and membership program, partially offset by
24                   a decrease in our online game revenues.
25
                     IVAS revenues. Our IVAS revenues, which consisted of
26                   revenues from online music and entertainment, online games,
                     online dating as well as other sources, increased by 60.3% from
27
                     RMB3,531.0 million in 2014 to RMB5,661.0 million (US$873.9
28                   million) in 2015. The overall increase primarily reflected an
                                              -39-
                                 AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 44 of 99 Page ID #:449




 1                increase in the number of paying users and, to a lesser extent, an
 2
                  increase in ARPU. Our number of paying users increased from
                  approximately 4.9 million in 2014 to 7.2 million in 2015. Our
 3                ARPU for IVAS increased from RMB726.0 in 2014 to
 4
                  RMB783.3 (US$120.9) in 2015. The increase in paying users and
                  ARPU were primarily due to (a) our ability to offer new and
 5                attractive products and services that allow us to monetize our
 6                platform; (b) our ability to attract and retain a large and engaged
                  user base through hosting an increasing number of events and
 7                activities; and (c) our ability to attract third party game
 8                developers, third party licensee operators, service providers and
                  certain popular performers and channel owners.
 9
                  Revenues from online music and entertainment increased by
10
                  57.4% from RMB2,109.5 million for 2014 to RMB3,320.1
11                million (US$512.5 million) for 2015. In addition to the increase
                  in the number of paying users and ARPU, the increase in
12
                  revenues from online music and entertainment was also due to
13                the increasing popularity of online music and entertainment. Our
                  paying users for online music and entertainment increased from
14
                  approximately 2,964,000 for 2014 to 4,761,000 for 2015. The
15                increasing popularity of online music and entertainment is
                  primarily due to the increased number of activities we hosted.
16

17          87.   The 2015 20-F described the factors affecting revenues from IVAS as
18    follows:

19                IVAS revenues. We generate IVAS revenues from (i) the sales of
                  in-channel virtual items used on our online music and
20                entertainment channels, (ii) the sales of in-game virtual items
21                used for games developed by us or by third parties under
                  revenue-sharing arrangements on our platform and (iii) other
22                revenues, including in-channel virtual items used for online
23                dating and live game broadcasting and membership subscription
                  fees. Users access channels and play online games free of charge,
24                but are charged for purchases of virtual items.
25
                  The most significant factors that directly affect our IVAS
26                revenues include the increase in the number of our paying users
                  and ARPU:
27

28
                                          -40-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 45 of 99 Page ID #:450




 1                   The number of paying users. We had approximately 3.2
 2                    million, 4.9 million and 7.2 million paying users in 2013,
                      2014 and 2015, respectively. We calculate the number of
 3                    paying users during a given period as the cumulative
 4                    number of registered user accounts that have purchased
                      virtual items or other products and services on our
 5                    platform at least once during the relevant period. We were
 6                    able to achieve an increase in the number of paying users
                      primarily due to a larger active user base and a higher
 7                    conversion ratio of active users to paying users, and we
 8                    expect that the number of our paying users will continue
                      to grow in the future as we expand our services and
 9                    products offerings and further monetize our existing
10                    platform.

11                   ARPU. Our ARPU for IVAS was approximately
12
                      RMB525.2, RMB726.0 and RMB783.3 (US$120.9) in
                      2013, 2014 and 2015, respectively. ARPU is calculated by
13                    dividing our total revenues from IVAS during a given
14
                      period by the number of paying users for that period. As
                      we begin to generate revenues from an increasing variety
15                    of IVAS, our ARPU may fluctuate from period to period
16
                      due to the mix of IVAS purchased by our paying users.

17               Other significant factors that directly or indirectly affect our
                 IVAS revenues include:
18

19                   our ability to increase our popularity by offering new and
                      attractive products and services that allow us to monetize
20                    our platform;
21
                     our ability to attract and retain a large and engaged user
22                    base; and our ability to attract and retain third party game
                      developers, third party licensee operators, service
23
                      providers and certain popular performers and channel
24                    owners.
25               We expect that the portion of our revenues from IVAS derived
26               from the sales of non-game virtual items and services will
                 continue to increase as we capitalize on monetization
27               opportunities. We create and offer to users virtual items that can
28               be used on various channels. Users can purchase consumable
                                         -41-
                            AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 46 of 99 Page ID #:451




 1                  virtual items from us to show support for their favorite
 2
                    performers or time-based virtual items that provide users with
                    recognized status, such as priority speaking rights or special
 3                  symbols on the music and entertainment channels. The
 4
                    percentage of our total net revenues attributable to virtual items
                    sold on our online music and entertainment channels was 46.8%,
 5                  57.3%, and 56.3% in 2013, 2014 and 2015.
 6
              88.   The 2015 20-F stated the following concerning the Company’s stake in
 7
      Bigo:
 8
                    In October 2014, we entered into an agreement to inject our free
 9                  voice-over IP service, Weihui, into Bigo Inc. or Bigo, a company
                    set up and which was then controlled by our chief executive
10
                    officer, Mr. David Xueling Li. Following two independent third-
11                  party valuation assessments and a capital injection from other
                    investors of Bigo, including Mr. Li, we retained a 27.8%
12
                    ownership stake in Bigo. We had paid daily operating expenses
13                  of RMB61.0 million and 95.3 million (US$14.7 million) on
                    behalf of Bigo in 2014 and 2015, respectively.
14

15            89.   According to the 2015 20-F, “[a]s of December 31, 2015, [the Company’s]

16    subsidiaries, VIEs, and VIE’s subsidiaries located in the PRC held cash and cash

17    equivalents in the amount of RMB403.7 million (US$62.3 million).”

18            90.   On April 20, 2017, the Company filed with the SEC its Annual Report on

19    Form 20-F for the year ended December 31, 2016 (the “2016 20-F”). The 2016 20-F

20    was signed by Defendant Li. Attached to the 2016 20-F were SOX certifications signed

21    by Defendants Li and He attesting to the accuracy of financial reporting, the disclosure

22    of any material changes to the Company’s internal control over financial reporting and

23    the disclosure of all fraud.

24            91.   The 2016 20-F stated the Company’s revenues and live streaming revenues

25    as follows:

26                  Net Revenues. Our net revenues increased by 39.1% from
                    RMB5,897.2 million in 2015 to RMB8,204.1 million
27                  (US$1,181.6 million) in 2016. This increase was primarily
28                  driven by the increase in live streaming revenues.
                                            -42-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 47 of 99 Page ID #:452




 1                  Live streaming revenues. Our live streaming revenues, which
 2
                    consisted of revenues from YY Live platform and Huya
                    broadcasting platform, increased by 54.8% from RMB4,539.9
 3                  million in 2015 to RMB7,027.2 million (US$1,012.1 million) in
 4
                    2016. The overall increase was primarily caused by an increase
                    in the number of paying users from approximately 5.8 million in
 5                  2015 to 11.0 million in 2016, but was partially offset by ARPU
 6                  decreased from RMB780.5 in 2015 to RMB637.8 (US$91.9) in
                    2016. The increase in paying users were primarily due to (a) our
 7                  ability to offer new and attractive products and services that
 8                  allow us to monetize our platforms; (b) our ability to attract and
                    retain a large and engaged user base through hosting an
 9                  increasing number of events and activities; and (c) our ability to
10                  attract certain popular performers and channel owners.

11          92.     The 2016 20-F described the factors affecting revenues from live streaming
12    as follows:
13                  Live streaming revenues. We generate live streaming revenues
                    from the sales of in-channel virtual items used on our live
14
                    streaming platforms, including YY Live platform and Huya
15                  broadcasting platform. Users access content on our platforms
                    free of charge, but are charged for purchases of virtual items.
16

17                  The most significant factors that directly affect our live
                    streaming revenues include the increase in the number of our
18                  paying users and ARPU:
19
                        The number of paying users. We had approximately 3.4
20                       million, 5.8 million and 11.0 million paying users in 2014,
                         2015 and 2016, respectively for our live streaming
21
                         services. We calculate the number of paying users during
22                       a given period as the cumulative number of registered user
                         accounts that have purchased virtual items or other
23
                         products and services on our live streaming platform at
24                       least once during the relevant period. We were able to
25
                         achieve an increase in the number of paying users
                         primarily due to a larger active user base and a higher
26                       conversion ratio of active users to paying users, and we
27
                         expect that the number of our paying users will continue
                         to grow in the future as we expand our services and
28
                                            -43-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 48 of 99 Page ID #:453




 1                        products offerings and further monetize our existing
 2
                          platform.

 3                      ARPU. Our ARPU for live streaming was approximately
                         RMB726.7, RMB780.5 and RMB637.8 (US$91.9) in
 4
                         2014, 2015 and 2016, respectively. ARPU is calculated by
 5                       dividing our total revenues from live streaming during a
                         given period by the number of paying users for our live
 6
                         streaming services for that period. \As we begin to
 7                       generate revenues from an increasing variety of live
                         streaming services, our ARPU may fluctuate from period
 8
                         to period due to the mix of live streaming services
 9                       purchased by our paying users.
10                  Other significant factors that directly or indirectly affect our live
11                  streaming revenues include:

12                      our ability to increase our popularity by offering new and
13
                         attractive contents, products and services that allow us to
                         monetize our live streaming platform;
14
                        our ability to attract and retain a large and engaged user
15
                         base; and x our ability to attract and retain certain popular
16                       performers, channel owners, professional game playing
                         team and commentators.
17

18                  We expect that the portion of our revenues from live streaming
                    derived from the sales of virtual items and services will continue
19                  to increase as we capitalize on monetization opportunities. We
20                  create and offer to users virtual items that can be used on various
                    channels. Users can purchase consumable virtual items from us
21                  to show support for their favorite performers or time-based
22                  virtual items that provide users with recognized status, such as
                    priority speaking rights or special symbols on the music and
23                  entertainment channels.
24
              93.   The 2016 20-F stated the following concerning the Company’s stake in
25
      Bigo:
26
                    In October 2014, we entered into an agreement to inject our free
27                  voice-over IP service, Weihui, into Bigo Inc. or Bigo, a company
                    set up and which was then controlled by Mr. David Xueling Li.
28
                                            -44-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 49 of 99 Page ID #:454




 1                  Following two independent third-party valuation assessments
 2
                    and a capital injection from other investors of Bigo, including
                    Mr. Li, we retained a 27.8% ownership stake in Bigo. We had
 3                  paid daily operating expenses of RMB61.0 million, RMB95.3
 4
                    million and 53.6 million (US$7.7 million) on behalf of Bigo in
                    2014, 2015 and 2016, respectively.
 5
            94.     According to the 2016 20-F, “[a]s of December 31, 2016, [JOYY’s]
 6
      subsidiaries, VIEs, and VIE’s subsidiaries located in the PRC held cash and cash
 7
      equivalents in the amount of RMB1,531.1 million (US$220.5 million).”
 8
            95.     On April 26, 2018, the Company filed with the SEC its Annual Report on
 9
      Form 20-F for the year ended December 31, 2017 (the “2017 20-F”). The 2017 20-F
10
      was signed by Defendant Li. Attached to the 2017 20-F were SOX certifications signed
11
      by Defendants Li and Jin attesting to the accuracy of financial reporting, the disclosure
12
      of any material changes to the Company’s internal control over financial reporting and
13
      the disclosure of all fraud.
14
            96.     The 2017 20-F stated the Company’s revenues and live streaming revenues
15
      as follows:
16
                    Net Revenues. Our net revenues increased by 41.3% from
17
                    RMB8,204.1 million in 2016 to RMB11,594.8 million
18                  (US$1,782.1 million) in 2017. This increase was primarily
                    driven by the increase in live streaming revenues.
19
20                  Live streaming revenues. Our live streaming revenues, which
                    consisted of revenues from YY Live platform and Huya
21                  platform, increased by 51.9% from RMB7,027.2 million in 2016
22                  to RMB10,671.0 million (US$1,640.1 million) in 2017. The
                    overall increase was primarily caused by increases in the number
23                  of paying users from approximately 11.0 million in 2016 to 16.6
24                  million in 2017 and ARPU from RMB637.8 to RMB643.2
                    (US$98.9) in 2017. The increase in paying users were primarily
25                  due to (a) our ability to offer new and attractive products and
26                  services that allow us to monetize our platforms; (b) our ability
                    to attract and retain a large and engaged user base through
27                  hosting an increasing number of events and activities; and (c) our
28                  ability to attract certain popular performers and channel owners.
                                            -45-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 50 of 99 Page ID #:455




 1          97.     The 2017 20-F described the factors affecting revenues from live streaming
 2    as follows:
 3                  Live streaming revenues. We generate live streaming revenues
 4
                    from the sales of in-channel virtual items used on our live
                    streaming platforms, including YY Live platform and Huya
 5                  platform. Users access content on our platforms free of charge,
 6
                    but are charged for purchases of virtual items.

 7                  The most significant factors that directly affect our live
                    streaming revenues include the increase in the number of our
 8
                    paying users and ARPU:
 9
                        The number of paying users. We had approximately 5.8
10                       million, 11.0 million and 16.6 million paying users in
11                       2015, 2016 and 2017, respectively for our live streaming
                         services. We calculate the number of paying users during
12                       a given period as the cumulative number of registered user
13                       accounts that have purchased virtual items or other
                         products and services on our live streaming platform at
14                       least once during the relevant period. We were able to
15                       achieve an increase in the number of paying users
                         primarily due to a larger active user base and a higher
16                       conversion ratio of active users to paying users, and we
17                       expect that the number of our paying users will continue
                         to grow in the future as we expand our services and
18                       products offerings and further monetize our existing
19                       platform.
20                      ARPU. Our ARPU for live streaming was approximately
21
                         RMB780.5, RMB637.8 and RMB643.2 (US$98.9) in
                         2015, 2016 and 2017, respectively. ARPU is calculated by
22                       dividing our total revenues from live streaming during a
23                       given period by the number of paying users for our live
                         streaming services for that period. As we begin to generate
24                       revenues from an increasing variety of live streaming
25                       services, our ARPU may fluctuate from period to period
                         due to the mix of live streaming services purchased by our
26                       paying users.
27
                    Other significant factors that directly or indirectly affect our live
28                  streaming revenues include:
                                            -46-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 51 of 99 Page ID #:456




 1                      our ability to increase our popularity by offering new and
 2                       attractive contents, products and services that allow us to
                         monetize our live streaming platform;
 3
                        our ability to attract and retain a large and engaged user
 4
                         base; and
 5
                        our ability to attract and retain certain popular performers,
 6                       channel owners, professional game playing team and
 7                       commentators.
 8                  We expect that the portion of our revenues from live streaming
 9
                    derived from the sales of virtual items and services will continue
                    to increase as we capitalize on monetization opportunities. We
10                  create and offer to users virtual items that can be used on various
11
                    channels. Users can purchase consumable virtual items from us
                    to show support for their favorite performers or time-based
12                  virtual items that provide users with recognized status, such as
13                  priority speaking rights or special symbols on the music and
                    entertainment channels.
14
              98.   The 2017 20-F stated the following concerning the Company’s stake in
15
      Bigo:
16
                    In October 2014, we entered into an agreement to inject our free
17
                    voice-over IP service, Weihui, into Bigo Inc. or Bigo, a company
18                  set up and which was then controlled by Mr. David Xueling Li.
                    Following two series of capital injection from other investors of
19
                    Bigo in 2015 and 2017, including Mr. Li, we retained a 21.6%
20                  ownership stake in Bigo. We had paid daily operating expenses
                    of RMB95.3 million, RMB53.6 million and 28.4 million
21
                    (US$4.4 million) on behalf of Bigo in 2015, 2016 and 2017,
22                  respectively.
23            99.   According to the 2017 20-F, “[a]s of December 31, 2017, [the Company’s]
24    subsidiaries, VIEs, and VIE’s subsidiaries located in the PRC held cash and cash
25    equivalents in the amount of RMB1,622.9 million (US$249.4 million).”
26            100. On March 5, 2019, the Company announced in a press release that it had
27    completed its acquisition of Bigo. The release stated, in pertinent part:
28
                                            -47-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 52 of 99 Page ID #:457




 1               GUANGZHOU, China, March 05, 2019 (GLOBE NEWSWIRE)
 2
                 – YY Inc. (NASDAQ: YY) (“YY” or the “Company”), a leading
                 live streaming social media platform in China, today announced
 3               its recent acquisition of the remaining approximately 68.3% of
 4
                 all the issued and outstanding shares of Bigo Inc (“Bigo”) from
                 the other shareholders of Bigo, including Mr. David Xueling Li,
 5               Chairman and acting CEO of YY, for an aggregate purchase
 6               price of US$1,452,778,383, comprising of US$343,061,583 in
                 cash, 38,326,579 Class B common shares of YY issued to Mr. Li
 7               and 313,888,496 Class A common shares of YY issued to Mr. Li
 8               and other selling shareholders of Bigo. Prior to the transaction,
                 the Company owned approximately 31.7% of all the issued and
 9               outstanding shares of Bigo on a fully diluted and as-converted
10               basis. Mr. Li’s total voting power in YY remains largely the same
                 before and after the transaction. The amount and form of the
11               purchase price was discussed and agreed upon between YY and
12               all the selling shareholders of Bigo in the recent months. YY
                 negotiated other terms of the transaction with the shareholders of
13               Bigo unrelated to YY. The transaction was approved by the
14               independent audit committee of YY’s board of directors, which
                 considered the arm’s length negotiation background as well as
15               the fairness analysis conducted by its advisor China Renaissance
16               Securities (Hong Kong) Limited, and was approved by YY’s
                 board of directors. The transaction was completed today after
17               satisfaction of all the closing conditions. Lazard is acting as
18               financial advisor to the Company.

19               Bigo is a fast-growing global tech company. Headquartered in
                 Singapore, Bigo owns BIGO LIVE, a leading global live
20
                 streaming platform excluding China, LIKEE, a leading short
21               form video social platform worldwide, and other social apps.
                 Bigo has created a video-based online community for global
22
                 young generation users. It has established footprints with a strong
23               presence in South-Eastern Asia, Southern Asia, the Middle East
                 and America, paving the way for further global expansion.
24

25               Mr. David Xueling Li, Chairman and acting Chief Executive
                 Officer of YY, stated, “We are very excited to announce the
26               completion of the acquisition of Bigo. It is an important
27               milestone for YY group which demonstrated our confidence and
                 commitment to the globalization strategy. Bigo has delivered
28
                                         -48-
                            AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 53 of 99 Page ID #:458




 1                  both rapid user growth and significant monetization progress in
 2
                    2018, making it one of the fastest growing internet companies
                    worldwide. While BIGO LIVE is consolidating its leadership in
 3                  entertainment live streaming market outside China, LIKEE also
 4
                    experiences tremendous user growth and user time spent increase
                    in short form video market. The combination of YY’s and Bigo’s
 5                  unparalleled businesses and services in both China and overseas
 6                  will enable us to create enhanced live streaming content, expand
                    our global footprint, and offer world-class user experiences for
 7                  our global user community. As a result, we will be well
 8                  positioned to become a world leading video-based social media
                    platform.”
 9
            101. On April 26, 2019, the Company filed with the SEC its Annual Report on
10
      Form 20-F for the year ended December 31, 2018 (the “2018 20-F”). The 2018 20-F
11
      was signed by Defendant Li. Attached to the 2018 20-F were SOX certifications signed
12
      by Defendants Li and Jin attesting to the accuracy of financial reporting, the disclosure
13
      of any material changes to the Company’s internal control over financial reporting and
14
      the disclosure of all fraud.
15
            102. The 2018 20-F stated the Company’s revenues and live streaming revenues
16
      as follows:
17
                    Net revenues. Our net revenues increased by 36.0% from
18
                    RMB11,594.8 million in 2017 to RMB15,763.6 million
19                  (US$2,292.7 million) in 2018. This increase was primarily
                    driven by the increase in live streaming revenues.
20

21                  Live streaming revenues. Our live streaming revenues, which
                    consisted of revenues from YY Live platform and Huya
22                  platform, increased by 39.4% from RMB10,671.0 million in
23                  2017 to RMB14,877.7 million (US$2,163.9 million) in 2018.
                    The overall increase was primarily caused by increases in the
24                  number of paying users from 16.6 million in 2017 to 19.8 million
25                  in 2018 and ARPU from RMB643.2 in 2017 to RMB751.2 in
                    2018. The increase in paying users were primarily due to (a) our
26                  ability to offer new and attractive products and services that
27                  allow us to monetize our platforms; (b) our ability to attract and
                    retain a large and engaged user base through hosting an
28
                                            -49-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 54 of 99 Page ID #:459




 1                  increasing number of events and activities; and (c) our ability to
 2
                    attract certain popular performers and channel owners.

 3          103. The 2018 20-F described the factors affecting revenues from live streaming
 4    as follows:
 5                  Live streaming revenues. We generate live streaming revenues
                    from the sales of in-channel virtual items used on our live
 6                  streaming platforms, including YY Live platform and Huya
 7                  platform. Users access content on our platforms free of charge,
                    but are charged for purchases of virtual items.
 8

 9                  The most significant factors that directly affect our live
                    streaming revenues include the increase in the number of our
10                  paying users and ARPU:
11
                        The number of paying users. We had 11.0 million, 16.6
12                       million and 19.8 million paying users in 2016, 2017 and
                         2018, respectively for our live streaming services. We
13
                         calculate the number of paying users during a given period
14                       as the cumulative number of registered user accounts that
                         have purchased virtual items or other products and
15
                         services on our live streaming platform at least once
16                       during the relevant period.
17                      We were able to achieve an increase in the number of
18                       paying users primarily due to a larger active user base and
                         a higher conversion ratio of active users to paying users,
19                       and we expect that the number of our paying users will
20                       continue to grow in the future as we expand our services
                         and products offerings and further monetize our existing
21                       platform.
22
                        ARPU. Our ARPU for live streaming was RMB637.8,
23                       RMB643.2 and RMB751.2 in 2016, 2017 and 2018,
24                       respectively. ARPU is calculated by dividing our total
                         revenues from live streaming during a given period by the
25                       number of paying users for our live streaming services for
26                       that period. As we begin to generate revenues from an
                         increasing variety of live streaming services, our ARPU
27                       may fluctuate from period to period due to the mix of live
28                       streaming services purchased by our paying users.
                                            -50-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 55 of 99 Page ID #:460




 1                Other significant factors that directly or indirectly affect our live
 2
                  streaming revenues include:

 3                    our ability to increase our popularity by offering new and
                       attractive contents, products and services that allow us to
 4
                       monetize our live streaming platform;
 5
                      our ability to attract and retain a large and engaged user
 6                     base; and
 7
                      our ability to attract and retain certain popular performers,
 8                     channel owners, professional game playing team and
 9
                       commentators.

10                We expect that the portion of our revenues from live streaming
                  derived from the sales of virtual items and services will continue
11                to increase as we capitalize on monetization opportunities. We
12                create and offer to users virtual items that can be used on various
                  channels. Users can purchase consumable virtual items from us
13
                  to show support for their favorite performers or time-based
14                virtual items that provide users with recognized status, such as
                  priority speaking rights or special symbols on the music and
15
                  entertainment channels.
16
            104. According to the 2018 20-F, “[a]s of December 31, 2018, [the Company’s]
17
      subsidiaries, VIEs, and VIE’s subsidiaries located in the PRC held cash and cash
18
      equivalents in the amount of RMB4,724.4 million (US$678.1 million).”
19
            105. The 2018 20-F stated the following concerning Bigo, in pertinent part:
20
                  In June 2018, we invested US$272 million in the Series D round
21                of financing of Bigo as the lead investor. We were then an
22                existing shareholder of Bigo and had become its largest
                  shareholder after the Series D financing. In March 2019, we
23                completed the acquisition of the remaining 68.3% of equity
24                interest in Bigo from the other shareholders of Bigo, including
                  Mr. David Xueling Li, our chairman of the board of directors and
25                chief executive officer. Pursuant to the agreement, we paid
26                US$343.1 million in cash and issued 38,326,579 Class B
                  common shares to Mr. David Xueling Li and 313,888,496 Class
27                A common shares to Mr. David Xueling Li and other selling
28                shareholders of Bigo. As of the date of this annual report, we
                                          -51-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 56 of 99 Page ID #:461




 1                    hold 100% shares of Bigo and started to consolidate Bigo from
 2
                      the date of the completion of the acquisition.

 3                                             *      *     *
 4                    Bigo Live is a leading global live streaming platform focusing
 5
                      on markets outside of China. Bigo Live allows the users to live
                      stream their specific moments, live talk with other users, make
 6                    video calls and watch trend video. It also has features like music
 7                    live house and cross-room PK. Bigo Live has presence in more
                      than 150 countries as of December 31, 2018.
 8
            106. The 2018 20-F stated the following concerning the number of monthly
 9
      active users:
10
                      We currently offer live streaming services primarily through our
11
                      YY Live platform and Huya platform in China. We also offer
12                    global services through Bigo and other products incubated by
                      YY Live and Huya outside of China. YY Live and Huya together
13
                      attracted 90.4 million mobile average monthly active users in the
14                    fourth quarter of 2018, a 18.1% increase from the same period of
                      2017. Bigo attracted 59.4 million mobile average monthly active
15
                      users for live streaming and short-form video services in the
16                    fourth quarter of 2018.
17          107. On April 27, 2020, the Company filed with the SEC its Annual Report on
18    Form 20-F for the year ended December 31, 2019 (the “2019 20-F”). The 2019 20-F
19    was signed by Defendant Li. Attached to the 2019 20-F were SOX certifications signed
20    by Defendants Li and Jin attesting to the accuracy of financial reporting, the disclosure
21    of any material changes to the Company’s internal control over financial reporting and
22    the disclosure of all fraud.
23          108. The 2019 20-F stated the Company’s revenues and live streaming revenues
24    as follows:
25                    Net revenues. Our net revenues increased by 62.2% from
26                    RMB15,763.6 million in 2018 to RMB25,576.2 million
                      (US$3,673.8 million) in 2019. This increase was primarily
27                    driven by the increase in live streaming revenues and the
28                    contribution from Bigo’s consolidation.
                                              -52-
                                 AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 57 of 99 Page ID #:462




 1                  Live streaming revenues. Our live streaming revenues
 2
                    increased by 61.5% from RMB14,877.7 million in 2018 to
                    RMB24,028.3 million (US$3,451.4 million) in 2019. The overall
 3                  increase was primarily caused by (i) the continued live streaming
 4
                    revenues growth in YY and Huya segments, amounting to
                    RMB4,588.9 million (US$659.2 million), driven by user growth;
 5                  and (ii) the contribution from the consolidation of Bigo segment,
 6                  amounting to RMB4,561.8 million (US$655.3 million).

 7          109. The 2019 20-F described the factors affecting revenues from live streaming
 8    as follows:
 9                  Live streaming revenues. We generate live streaming revenues
                    from the sales of in-channel virtual items used on our live
10
                    streaming platforms. Users access content on our platforms free
11                  of charge, but are charged for purchases of virtual items.
12                  The most significant factors that directly affect our live
13                  streaming revenues include the increase in the number of our
                    paying users and ARPU. Our management regularly monitor
14                  these operating metrics, which are important and direct
15                  performance indicators, in managing our live streaming business
                    and in making relevant operational and production decisions.
16
                        The number of paying users. Excluding Bigo’s effects, we
17
                         had 16.6 million, 19.8 million and 23.8 million paying
18                       users in 2017, 2018 and 2019, respectively for our live
                         streaming services. We calculate the number of paying
19
                         users during a given period as the cumulative number of
20                       registered user accounts that have purchased virtual items
                         or other products and services on our live streaming
21
                         platforms at least once during the relevant period. We
22                       were able to achieve an increase in the number of paying
                         users primarily due to a larger active user base and a higher
23
                         conversion ratio of active users to paying users.
24
                        ARPU. Excluding Bigo’s effects, our ARPU for live
25
                         streaming was RMB643.2, RMB751.2 and RMB818.9 in
26                       2017, 2018 and 2019, respectively. ARPU is calculated by
                         dividing our total revenues from live streaming during a
27
                         given period by the number of paying users for our live
28                       streaming services for that period. As we begin to generate
                                            -53-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 58 of 99 Page ID #:463




 1                          revenues from an increasing variety of live streaming
 2
                            services, our ARPU may fluctuate from period to period
                            due to the mix of live streaming services purchased by our
 3                          paying users.
 4                    Other significant factors that directly or indirectly affect our live
 5                    streaming revenues include:
 6                        our ability to increase our popularity by offering new and
 7                         attractive contents, products and services that allow us to
                           monetize our live streaming platform;
 8
                          our ability to attract and retain a large and engaged user
 9
                           base; and
10
                          our ability to attract and retain certain popular performers,
11                         channel owners, professional game playing team and
12                         commentators.
13                    We create and offer to users virtual items that can be used on
14                    various channels. Users can purchase consumable virtual items
                      from us to show support for their favorite performers or time-
15                    based virtual items that provide users with recognized status,
16                    such as priority speaking rights or special symbols on the music
                      and entertainment channels.
17
            110. According to the 2019 20-F, “[a]s of December 31, 2019, [JOYY’s]
18
      subsidiaries, VIEs, and VIE’s subsidiaries located in the PRC held cash and cash
19
      equivalents in the amount of RMB2,156.5 million (US$309.8 million).”
20
            111. The 2019 20-F stated the following concerning the number of monthly
21
      active users:
22
                      We are a leading global social media platform, offering users
23
                      around the world a uniquely engaging and immersive experience
24                    across various video-based content categories, such as live
                      streaming, short-form videos and video communication. Our
25
                      global average mobile monthly active users reached 485.2
26                    million in the fourth quarter of 2019, of which over 78.8% came
                      from overseas markets. In the fourth quarter of 2019, we had
27
                      158.9 million of average mobile monthly active users of global
28
                                              -54-
                                 AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 59 of 99 Page ID #:464




 1                live streaming services and 115.3 million of average mobile
 2
                  monthly active users of global short-form video services.

 3    B.    Material Misstatements Regarding Revenue, Cash and the Number of
            Paying Users in Quarterly Reports File in Form 6-K
 4

 5          112. The Company filed quarterly reports with the SEC on Form 6-K for each

 6    quarter of 2016, on June 1, 2016 (Q1 2016 6-K), August 18, 2016 (Q2 2016 6-K),

 7    November 22, 2016 (Q3 2016 6-K), and March 15, 2017 (Q4 2016 6-K), which were

 8    each signed by Defendant He and reported the Company’s financial and user figures as

 9    follows (in thousands):

10                         Q1 2016        Q2 2016         Q3 2016         Q4 2016

11     Net Revenue         $255,787       $298,044        $313,384        $357,793
       Gross Profit        $91,313        $116,227        $122,186        $133,170
12
       Cash and            $91,963        $102,189        $ 111,937       $227,530
13     Cash
14     Equivalents
       Paying Users             3,890       4,200           4,600           5,200
15

16

17          113. The Company filed quarterly reports with the SEC on Form 6-K for each
18    quarter of 2017, on May 11, 2017 (Q1 2017 6-K), August 10, 2017 (Q2 2017 6-K),
19    November 15, 2017 (Q3 2017 6-K), and March 6, 2018 (Q4 2017 6-K), which were
20    signed by Defendant Jin and reported the Company’s financial and user figures as
21    follows (in thousands):
22                         Q1 2017        Q2 2017         Q3 2017         Q4 2017
23     Net Revenue         $329,347      $2,608,991       $464,778        $557,389
       Gross Profit        $129,295      $1,045,546       $180,812        $219,770
24
       Cash and            $296,835       $199,009        $169,694        $402,292
25
       Cash
26     Equivalents
       Paying Users             5,880       5,700           6,300           6,500
27

28
                                             -55-
                                AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 60 of 99 Page ID #:465




 1          114. The Company filed quarterly reports with the SEC on Form 6-K for each
 2    quarter of 2018, on June 6, 2018 (Q1 2018 6-K), August 14, 2018 (Q2 2018 6-K),
 3    November 13, 2018 (Q3 2018 6-K), and March 5, 2019 (Q4 2018 6-K), which were
 4    signed by Defendant Jin and reported the Company’s financial and user figures as
 5    follows (in thousands):
 6                         Q1 2018        Q2 2018       Q3 2018        Q4 2018
 7     Net Revenue         $517,956       $570,225      $597,040       $674,994
 8     Gross Profit        $196,591       $220,559      $207,625       $236,762

 9     Cash and            $651,487       $538,352      $716,528       $873,279
       Cash
10     Equivalents
11     Paying Users             6,900       6,900           -            8,900

12

13          115. The Company filed quarterly reports with the SEC on Form 6-K for each
14    quarter of 2019, filed May 29, 2019 (Q1 2019 6-K), August 15, 2019 (Q2 2019 6-K),
15    November 13, 2019 (Q3 2019 6-K), and March 17, 2020 (Q4 2019 6-K), which were
16    signed by Defendant Jin and reported the Company’s financial and user figures as
17    follows (in thousands):
18

19
20

21

22

23

24

25

26

27

28
                                             -56-
                                AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 61 of 99 Page ID #:466




 1                         Q1 2019         Q2 2019          Q3 2019         Q4 2019
 2     Net Revenue         $705,340        $917,006        $962,857        $1,094,280
 3     Gross Profit        $239,057        $309,018        $303,460         $361,566

 4     Cash and           $1,318,475      $1,603,933       $559,272         $559,272
       Cash
 5     Equivalents
 6     Paying Users          3,500           3,500           4,300            4,500
       (YY)
 7     Paying Users          5,400           3,400           5,300            5,100
 8     (Huya)
       Total Paying          8,900           6,900           9,600            9,600
 9     Users
10

11          116. The Company filed quarterly reports with the SEC on Form 6-K for the
12    first three quarters of 2020, filed May 21, 2020 (Q1 2020 6-K), August 13, 2020 (Q2
13    2020 6-K), and November 17, 2020 (Q3 2020 6-K) and signed by Defendant Jin, which
14    reported the Company’s financial and user figures as follows (in thousands):
15                         Q1 2020         Q2 2020          Q3 2020         Q4 2020
16     Net Revenue        $1,009,695       $826,611        $925,883             -
       Gross Profit        $311,211        $293,130        $342,385             -
17
       Cash and            $567,575        $673,255       $1,836,096            -
18
       Cash
19     Equivalents
       Paying Users          4,000           4,100           4,100              -
20
       (YY)
21

22          117. The foregoing representations differed remarkably from the reality.
23    Investors were misled as the fiscal standing of the Company, as well as the number of
24    paying users, were materially misreported.
25    C.    Additional Material Misstatements Regarding Revenue, Cash and Paying
            Users in Quarterly Reports Filed on Form 6-K and Earnings Calls
26

27          118. In each quarterly report filed with the SEC on Form 6-K during the Class

28    Period, Defendants made materially misleading statements concerning the Company’s
                                          -57-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 62 of 99 Page ID #:467




 1    revenue and user figures. Defendants consistently highlighted the Company’s revenue,
 2    cash position, and user numbers, and consistently attributed the Company’s growth in
 3    revenue to a corresponding growth in users. Additionally, Defendants consistently
 4    portrayed the Company’s reported growth in users as an organic development stemming
 5    from the Company’s offerings.
 6          119. On June 1, 2016, in the Q1 2016 quarterly report filed on Form 6-K, Eric
 7    He stated:
 8                 In the first quarter of 2016, our total revenue increased by 43.4%
 9
                   year over year to RMB1.6 billion, reflecting the strength of our
                   core business . . . . For our online music and entertainment
10                 business, our on-going efforts to introduce diverse content
11
                   resulted in a revenue increase of 55.8% year over year.
                   Additionally, our mobile music and entertainment business
12                 continued its robust growth with a 202.8% year-over-year
13                 increase in revenue and 137.5% year-over-year increase in
                   number of paying users.
14
            120. Regarding users, He also stated:
15
                   [W]e were able to significantly grow the number of our paying
16
                   users by 57.1% year over year to 3.89 million. Our online game
17                 broadcasting business Huya grew significantly, with an increase
                   in revenue by 114.0% year over year and an increase in number
18
                   of paying users by 131.7% year over year to 899,000. . . .
19                 Additionally, our mobile music and entertainment business
                   continued its robust growth with a 202.8% year-over-year
20
                   increase in revenue and 137.5% year-over-year increase in
21                 number of paying users.
22          121. On June 1, 2016, in an earnings call to discuss the Q1 2016 results, Eric He
23    stated:
24                 Cost of revenue increased by 58% to RMB1.06b, which was
25                 primarily attributable to an increase in revenue-sharing fee and
                   content cost to RMB708m in the first quarter of 2016. The
26                 increase in revenue-sharing fee and content costs paid to the
27                 performers, channel owners and content providers was in line
                   with an increase in revenue and was primarily due to the higher
28
                                           -58-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 63 of 99 Page ID #:468




 1                 level of user engagement and spending driven by the
 2
                   promotional activities.

 3          122. On August 18, 2016, in the Q2 2016 quarterly report filed on Form 6-K,
 4    David Xueling Li stated:
 5                 We are glad to report another strong quarter of both top- and
                   bottom-line growth across the board. This growth momentum
 6                 was primarily driven by solid year-over-year user adoption of
 7                 over 54.5% to 4.2 million paying users, as well as robust IVAS
                   revenue growth of 48.7% year over year. More importantly, we
 8
                   continued to see steady growth in monthly active users
 9                 (“MAUs”) on the YY platform increasing by over 16% year over
                   year to 141.9 million users.
10

11          123. Eric He additionally stated:

12                 For the second quarter of 2016, our revenue momentum
                   continued as total revenues increased by 45.9% year over year to
13                 RMB1.98 billion. The growth in both top and bottom line reflects
14                 the strength of our increasingly large and diverse IVAS revenue
                   streams. Our online game broadcasting business, Huya, saw
15                 continued strong growth, with a 67.7% year-over-year increase
16                 in revenue and a 111.6% year-over-year increase in the number
                   of paying users to 1.1 million. Our online music and
17                 entertainment business, recently upgraded to YY Live, had a
18                 50.3% year-over-year increase in revenue and 51.4% year-over-
                   year increase in the number of paying users. Meanwhile, our
19                 leading music and entertainment business for mobile devices
20                 continued its robust growth with a 96.7% year-over-year increase
                   in revenue and 88.3% year-over-year increase in the number of
21                 paying users to 1.8 million.
22
            124. On August 18, 2016, in an earnings call to discuss the Q2 2016 results, Eric
23
      He stated:
24
                   You know, on YY Music and entertainment, we have spent
25                 tremendous efforts to increase our paying user space. And also,
                   we tried to expand our paying ratios. This has been pretty
26
                   successful. That’s why you have seen that we are having our
27                 paying users increase very fast in recent quarters.
28
                                          -59-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 64 of 99 Page ID #:469




 1                                              [. . .]
 2                As we have been pretty successful on developing so-called low
 3                paying users, since they are new, they are paying a low amount
                  of money to participate in YY service. When those users start to
 4                mature, to grow, we believe that, as long as we can provide the
 5                content they like, those so-called low paying users one day will
                  [be]come medium-paying or high-paying users, which will be
 6
                  very beneficial for the future growth of our platform.
 7
            125. On November 22, 2016, in the Q3 2016 quarterly report filed on Form 6-
 8
      K, He stated:
 9
                  For the third quarter of 2016, we continued to see strong revenue
10                growth as total revenues increased by 40.3% year over year to
11                RMB2,089.8 million, primarily driven by a 63.4% year-over-
                  year growth in the total number of paying users to 4.6 million, as
12                well as a solid live streaming revenues growth of 54.5% year
13                over year to RMB1,790.4 million . . . . With these exciting
                  growth momentum, we are confident in our ability to maintain
14                healthy revenue growth in the coming quarters.
15
            126. On March 15, 2017, in the Q4 2016 quarterly report filed on Form 6-K,
16
      Zhou Chen, Chief Executive Officer of YY, stated:
17
                  We are delighted to have delivered another quarter of solid
18                results in the fourth quarter of 2016. In addition to our robust
                  financial performance in the fourth quarter, our mobile MAU
19
                  reached 56.0 million, representing a 4.8% increase from the
20                previous quarter, and our PC MAU was stable at 96.1 million.
                  Our solid financial results and user numbers are due to the
21
                  continued strengthening of our product and content offerings
22                and our dedication to the development of new and diverse market
                  content. . . . Going forward, we will introduce even more content
23
                  verticals to YY, and in turn, we are confident that we can further
24                expand our market share and maintain our leading position in
                  this massive growth industry.
25

26          127. Eric He further stated:
27                In the fourth quarter of 2016, we continued to see strong growth
                  momentum in our revenues, with total net revenues increasing
28
                                          -60-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 65 of 99 Page ID #:470




 1                   by 30.8% year over year to RMB2.5 billion, primarily
 2
                     attributable to the healthy growth in our total number of live
                     streaming paying users which grew by 91.9% year over year to
 3                   5.2 million. Importantly, despite the intense competitive
 4
                     landscape in the live streaming industry, our live streaming
                     revenues for the full year of 2016 witnessed a remarkable 54.8%
 5                   year over year growth to over seven billion, and our Non-GAAP
 6                   profit margin for the year exceeded 20%, which is a testament to
                     the solid strength and long-term competitiveness of both of our
 7                   platforms. As Huya broadcasting’s revenue growth continues to
 8                   accelerate, its margins continue to improve, which ultimately
                     strengthens our long-term profitability.
 9
            128. On March 14, 2017, in an earnings call to discuss the Q4 2016 results, Eric
10
      He stated:
11
                     The strong growth in the number of paying users is the
12
                     foundation of our continued revenue generation and the basis
13                   of our competitive advantage compared with other live
                     streaming platforms. Importantly, despite the intense
14
                     competitive landscape in the live streaming industry in 2016, our
15                   profit margin for the year exceeded 20%, which is a testament
                     to our content strategy, as well as solid strength and long-term
16
                     competitiveness of our platforms.
17
            129. On May 11, 2017, in the Q1 2017 quarterly report filed on Form 6-K, Zhou
18
      Chen stated:
19
                     We are very pleased to have delivered another quarter of strong
20                   top- and bottom-line results in the first quarter of 2017. Our live
21                   streaming revenues continued to witness significant growth,
                     increasing by 51.5% year over year to RMB2.06 billion. These
22                   robust results were driven by the successful execution of our
23                   content strategy and demonstrate the strength of both YY Live
                     and Huya broadcasting. Importantly, our mobile live streaming
24                   MAUs increased by 11.8% quarter over quarter, reaching 62.6
25                   million in the first quarter of 2017, and our total number of live
                     streaming paying users increased by 66% year over year to 5.88
26                   million. Looking ahead, we will continue to focus on expanding
27                   the product and content offerings across our platforms and
                     enhancing our content ecosystem. As the leading live streaming
28
                                             -61-
                                AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 66 of 99 Page ID #:471




 1                  platform in China, we are confident that we have what it takes to
 2
                    further expand our market share in this growing industry and
                    create additional value for all our stakeholders.
 3
             130. Eric He additionally stated:
 4
                    We continued to witness sustainable revenue growth in the first
 5                  quarter of 2017, with total net revenues increasing by 37.4% year
 6                  over year to RMB2.27 billion, driven by the robust growth in
                    our live streaming revenues. Importantly, we continued to
 7
                    successfully expand our profit margins and our Non-GAAP
 8                  operating margins exceeded 28% in the first quarter of 2017. In
                    addition, our Non-GAAP net income attributable to YY
 9
                    increased by 115.7% year over year to RMB565.7 million, of
10                  which Huya segment's loss shrunk tremendously year over year
                    from RMB140.5 million to RMB35.2 million. Our solid
11
                    financial and operational results continue to prove that we can
12                  maintain our growth momentum and achieve long-term
                    profitability despite the competitiveness in the live streaming
13
                    industry.
14
             131. On May 10, 2017, in an earnings call to discuss the Q1 2017 results, Bing
15
      Jin stated:
16
                    Now I would like to turn to our results. We are delighted to have
17                  delivered another quarter of solid top line growth, and more
18                  importantly, strong margin expansion. We continue to see robust
                    growth in our live streaming revenues, which increased by 51.5%
19                  year-over-year to RMB 2.06 billion in the first quarter 2017.
20                  Additionally, our mobile live streaming MAU increased by
                    11.8% quarter-over-quarter to 62.6 million. And our total
21                  number of live streaming paying users increased by 66% year-
22                  over-year to 5.88 million.

23                  In the first quarter of 2017, YY Live continued to make
                    significant progress in the execution of its content strategy. We
24
                    have further developed our outdoor vertical content into a large,
25                  diverse segment to include a variety of categories, such as travel,
                    food, automobile, pets and others. This strategic move enable us
26
                    to meet our users' interest in various areas and expand our source
27                  of content by allowing our users, who are nonentertainment
                    performers to become content providers and gain profitable
28
                                            -62-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 67 of 99 Page ID #:472




 1                returns. Importantly, our new outdoor vertical content enhances
 2
                  the social aspect of our platform by encouraging our users to
                  socialize with others who share similar interests. We’re very
 3                pleased to see enhanced user stickiness through the continued
 4
                  enhancement and enrichment of our outdoor content.

 5          132. On August 10, 2017, in the Q2 2017 quarterly report filed on Form 6-K,
 6    David Xueling Li stated:
 7                I am excited to return as the acting CEO of the Company, stated
                  Mr. Chairman and acting Chief Executive Officer of YY. We are
 8
                  delighted to report another quarter of robust financial and
 9                operating performances. During the second quarter of 2017, our
                  live streaming business, including YY Live and Huya
10
                  broadcasting, maintained rapid growth. Our mobile live
11                streaming monthly active users (MAU) increased by 27.1% year
                  over year to over 66.1 million, and our total live streaming
12
                  paying users increased by 46.1% year over year to over 5.7
13                million. In particular, on YY Live, our new strategic initiatives
                  have generated good results. In April 2017, we launched Happy
14
                  Werewolf Kill, a small-room online social game. Since
15                inception, it has gained exceptional popularity and quickly
                  become a leading social game on mobile devices. In the second
16
                  quarter, we also introduced the short-form video services in YY
17                Live with more diverse content and social features, which further
                  enhanced user engagement and stickiness on our platform. In
18
                  addition to YY Live, Huya continued to deliver impressive
19                results in both user growth and revenue generation. All the
                  aforementioned achievements have fortified our leading position
20
                  in China's live streaming social media industry.
21
            133. In the same report, Bing Jin stated:
22
                  We achieved substantial financial growth once again in the
23                second quarter of 2017. Our total net revenues increased by
24                31.7% year over year to RMB2,609.0 million, exceeding the high
                  end of our previous guidance range. This was primarily driven
25                by the 42.9% year-over-year increase in our live streaming
26                revenues, which reached RMB2,373.4 million in the quarter.
                  Both YY Live and Huya broadcasting contributed to our rapid
27                revenue growth. We have experienced an acceleration in YY
28                Live's revenue growth after we embedded into YY Live a new
                                          -63-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 68 of 99 Page ID #:473




 1                functionality called Happy Contest, which enables live streaming
 2
                  hosts to connect and compete with each other across different
                  showrooms. Non-GAAP net income attributable to YY grew by
 3                55.2% year over year to RMB597.2 million in the second quarter
 4
                  of 2017, of which Huya’s Non-GAAP operating losses further
                  shrank year over year from RMB146.6 million to RMB11.1
 5                million. Our Non-GAAP net margin expanded from 19.4% in the
 6                second quarter of 2016 to 22.9% in the second quarter of 2017,
                  thanks to our increasing operating leverage and product cost and
 7                expense control. We remain committed to expanding our market
 8                share and sustaining our rapid growth.

 9          134. On November 15, 2017, in the Q3 2017 quarterly report filed on Form 6-
10    K, David Xueling Li stated:
11                We continued to deliver robust financial and operating results
                  in the third quarter of 2017. Our mobile live streaming monthly
12
                  active users (MAU) increased by 36.6% year over year to 73.0
13                million, and our total live streaming paying users increased by
                  46.5% year over year to over 6.3 million. Our solid performance
14
                  is a testament to our highly effective strategies in introducing
15                more initiatives to attract younger generation users and to
                  enhance existing user's engagement and consumption on our live
16
                  streaming social media platform . . . . On the Huya side, we are
17                pleased to see that it continued its trajectory of user growth and
                  revenue generation in the third quarter. Looking ahead, by
18
                  leveraging our dual growth engines, YY Live and Huya, we will
19                continue to invent new ways to attract users and stimulate user
                  engagement, further build our content ecosystem, and explore
20
                  more monetization opportunities. We believe that we have the
21                right strategy in place to stay ahead of the competition in China’s
                  live streaming social media industry.
22

23          135. Bing Jin further stated:
24                This was another quarter with solid financial growth for YY.
                  In the third quarter, our total net revenues increased by 48.0%
25                year over year to RMB3,092.3 million, exceeding the high end
26                of our previous guidance range. The growth was primarily
                  attributable to the significant increase of our live streaming
27                revenues, which grew by 60.4% year over year to RMB2,871.6
28                million. Both YY Live and Huya broadcasting contributed to
                                          -64-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 69 of 99 Page ID #:474




 1                such rapid revenue growth. Our non-GAAP net income
 2
                  attributable to YY increased by 46.7% to RMB639.1 million in
                  the quarter, of which Huya's Non-GAAP operating loss further
 3                shrank year over year from RMB159.3 million to RMB10.1
 4
                  million. In addition, during the quarter, we completed a
                  secondary offering and received approximately USD442.2
 5                million in net proceeds, thus further demonstrating investors’
 6                confidence in YY and laying a solid capital foundation for YY’s
                  future development.
 7
            136. On March 6, 2018, in the Q4 2017 quarterly report filed on Form 6-K,
 8
      David Xueling Li stated:
 9
                  We are delighted to conclude 2017 with robust growth
10
                  momentum in both operating and financial performance. In the
11                fourth quarter of 2017, driven by both YY Live and Huya, our
                  mobile live streaming monthly active users (MAU) increased by
12
                  36.6% year over year to 76.5 million, and our total live streaming
13                paying users increased by 25.0% year over year to 6.5 million.
                  This further demonstrates the effectiveness and efficiency of our
14
                  operational capabilities in our live streaming business. For YY
15                Live in particular, we continued our efforts in content enrichment
                  and product innovation by incorporating additional live
16
                  streaming content and continuously launching new features on
17                our platform, such as a series of casual games. Looking ahead,
                  we will continue to further expand our product offerings and
18
                  solidify our market leading position to capture the opportunities
19                in China's rapid growing live streaming industry.
20          137. In the same report, Bing Jin stated:
21                We are pleased to once again deliver strong financial results in
22                the fourth quarter of 2017. Our total net revenues increased by
                  46.0% year over year to RMB3,626.5 million, exceeding both
23                our previous guidance and street consensus. Our revenue growth
24                was primarily driven by the robust growth of our live streaming
                  revenues, which increased by 51.9% year over year to
25                RMB3,368.5 million with RMB2,675.8 million coming from YY
26                Live. Huya recently submitted a draft registration statement on a
                  confidential basis to the U.S. Securities and Exchange
27                Committee for a possible initial public offering in the U.S. to
28                attain its own group of investors to fund its long-term growth.
                                          -65-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 70 of 99 Page ID #:475




 1                We remain confident that we have the right strategy in place to
 2
                  drive our financial performance and sustain our rapid growth for
                  the coming quarters and years.
 3
            138. On June 6, 2018, in the Q1 2018 quarterly report filed on Form 6-K, David
 4
      Xueling Li stated:
 5
                  We are delighted to start 2018 with robust growth in the first
 6                quarter. Our mobile live streaming monthly active users (MAU)
 7                increased by 23.9% year over year to 77.6 million, and our total
                  live streaming paying users increased by 17.3% year over year
 8
                  to 6.9 million. As we continue to roll out innovative
 9                functionalities such as Host Battalion in the latest version of YY
                  Live, we are further enhancing our user acquisition and
10
                  monetization capabilities.
11
            139. Bing Jin further commented:
12
                  We are pleased to deliver another quarter with strong financial
13                results. During the quarter, our total net revenues increased by
14                43.3% year over year to RMB3,248.9 million, exceeding the
                  high end of our previous guidance range. Our revenue growth
15                was mainly driven by the robust growth of our live streaming
16                revenues, which increased by 47.4% year over year to
                  RMB3,032.0 million. In addition, our non-GAAP net income
17                attributable to YY increased by 31.1% year over year to
18                RMB699.9 million in the first quarter of 2018.

19          140. On August 14, 2018, in the Q2 2018 quarterly report filed on Form 6-K,
20    David Xueling Li stated:
21                Our strong performance in the second quarter of 2018 once again
                  demonstrated our robust growth momentum in both YY Live and
22
                  Huya. Our mobile live streaming monthly active users (MAU)
23                increased by 21.3% year over year to 80.2 million, and our total
                  live streaming paying users increased by 21.1% year over year
24
                  to 6.9 million. During the quarter, we achieved solid progress in
25                traffic acquisition, product advancement, and technology
                  enhancement.
26

27

28
                                          -66-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 71 of 99 Page ID #:476




 1          141. Bing Jin further stated:
 2                 We are pleased to deliver another quarter with strong financial
 3
                   results. During the second quarter, our total net revenues
                   increased by 44.6% year over year to RMB3,773.2 million,
 4                 exceeding the high end of our previous guidance range. Our total
 5                 revenue growth was mainly driven by the robust growth of our
                   live streaming revenues, which increased by 50.0% year over
 6                 year to RMB3,559.7 million. In addition, our non-GAAP net
 7                 income attributable to YY increased by 51.6% year over year to
                   RMB873.2 million in the second quarter of 2018.
 8
            142. On November 13, 2018, in the Q3 2018 quarterly report filed on Form 6-
 9
      K, David Xueling Li stated:
10
                   During the third quarter of 2018 we recorded outstanding
11
                   operating results, highlighted by a 20.7% year-over-year growth
12                 in our mobile live streaming monthly active users (MAU) and a
                   26.3% year-over-year growth in our total live streaming paying
13
                   users. Our strong performance in the third quarter was
14                 attributable to the continuous market expansion for both YY
                   Live and Huya. For YY Live, we continued to leverage our
15
                   industry-leading AI technology to increase the accuracy and
16                 effectiveness of our content recommendation process.
17          143. Bing Jin further commented,
18                 We once again achieved solid financial performance in the third
19                 quarter of 2018. Our total net revenues increased by 32.6% year
                   over year to RMB4,100.5 million, exceeding the high end of our
20                 previous guidance range. The increase in net revenues was
21                 driven by the robust growth of our live streaming revenues
                   which increased by 35.6% year over year to RMB3,894.5
22                 million. Our non-GAAP net income attributable to YY also
23                 increased by 19.7% year over year to RMB787.0 million in the
                   third quarter of 2018.
24
            144. On November 13, 2018, in an earnings call to discuss the Q3 2018 results,
25
      Bing Jin stated:
26
                   In terms of the paying user growth, we do see a healthy growth
27
                   in the third quarter primarily due to several reasons. One is we
28
                                          -67-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 72 of 99 Page ID #:477




 1                continue to add new features, and also we have integrated some
 2
                  of the operational activities to drive the paying user behavior.

 3          145. On March 5, 2019, in the Q4 2018 quarterly report filed on Form 6-K,
 4    David Xueling Li stated:
 5                We are delighted to conclude 2018 with solid fourth quarter
                  performances from both YY Live and Huya. Our strong growth
 6                momentum was driven by the healthy expansion of our loyal and
 7                highly-engaged live streaming community, evidenced by the
                  number of mobile live streaming monthly active users increasing
 8
                  by 18.1% to 90.4 million and the number of live streaming
 9                paying users increasing by 36.6% to 8.9 million year-over-year
                  in the fourth quarter of 2018.
10

11          146. Mr. Bing Jin further stated:

12                We once again recorded solid financial results in the fourth
                  quarter of 2018. Our total net revenues increased by 28.0% year-
13                over-year to RMB4,640.9 million, exceeding the high end of our
14                previous guidance range. The increase in net revenues was driven
                  by the strong growth of our live streaming revenues, which
15                increased by 30.4% year-over-year to RMB4,391.4 million.
16

17

18

19
20

21

22

23

24

25

26

27

28
                                          -68-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 73 of 99 Page ID #:478




 1          147. In a screen shot of a video on YY’s website, the Company additionally
 2    claimed that its top channel owners earned RMB 1.1 billion [USD $171 million] in
 3    revenues in 2018, specifically stating, “2018! YY’s 5 biggest channels draw more than
 4    RMB 1.1 billion in revenue.”
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20
            148. On May 29, 2019, in the Q1 2019 quarterly report filed on Form 6-K, David
21
      Xueling Li stated:
22
                  We are very excited to witness that YY has successfully evolved
23                into a global social media platform with over 400 million in
24                global video and live streaming average mobile MAUs in the first
                  quarter of 2019, after the acquisition of Bigo. We carried our
25                strong growth momentum into 2019 with solid first quarter
26                results, driven by enhanced performances from YY, Huya and
                  Bigo. Importantly, over 75% of such global video and live
27                streaming MAUs were from outside of China, demonstrating that
28                our global expansion strategy has achieved initial success. Our
                                          -69-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 74 of 99 Page ID #:479




 1                  average mobile MAUs for short form video and live streaming
 2
                    services reached 192.4 million, and total number of paying users
                    for YY, Huya and Bigo continued to grow healthily year over
 3                  year. This strong growth was a result of our commitment to
 4                  expanding our global operations, upgrading our content
                    offerings, and improving our AI technological capabilities.
 5                  During the same quarter, IMO had 211.8 million in average
 6                  mobile MAUs. By offering frictionless video call and other
                    communication tools, IMO has attracted a highly engaged and
 7                  video-oriented user base in the Middle East, South Asia and other
 8                  global regions.

 9           149. Bing Jin additionally stated:
10                  We delivered another quarter of solid financial results, marked
                    by high growth and strong profitability. Our total net revenues
11
                    in the first quarter increased by 47.1% year over year to
12                  RMB4,780.6 million, exceeding the high end of our previous
                    guidance range. The increase in net revenues was primarily
13
                    driven by an year-over-year 47.9% increase in live streaming
14                  revenues to RMB4,485.0 million, and the contribution from the
                    consolidation of Bigo.
15

16           150. On May 29, 2019, in an earnings call to discuss the Q1 2019 results, Bing

17    Jin stated:

18                  These strong growth numbers were a result of our commitment
                    to the following: First, rigorously expanding our global
19                  operations; second, continually enriching and upgrading our
20                  content offerings; and three, consistently improving our
                    technology capabilities, especially our AI know-how.
21
             151. On August 15, 2019, in the Q2 2019 quarterly report filed on Form 6-K,
22
      David Xueling Li, stated:
23
                    After we successfully completed the acquisition of BIGO in
24
                    March, the second quarter was the first time we had the full
25                  quarter consolidation of the financial performance of BIGO. In
                    the second quarter, our global average mobile MAUs reached
26
                    433.5 million, of which the average mobile MAUs of global
27                  short-form video services increased by 431.2% year-over-year to
                    90.3 million, and the average mobile MAUs of global live
28
                                            -70-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 75 of 99 Page ID #:480




 1                streaming services increased by 39.2% year-on-year to 140.9
 2
                  million. More importantly, average mobile MAUs of our instant
                  messaging platform IMO had reached nearly 211.9 million. Our
 3                massive and diverse user base offers us a great opportunity for
 4
                  the synergy and future monetization.

 5          152. Bing Jin further stated:
 6                We once again achieved strong financial and operating
                  performances in the second quarter of 2019, highlighted by rapid
 7
                  growth and sustained profitability. Our total net revenues in the
 8                second quarter of 2019 increased by 66.8% year over year to
                  RMB6,295.2 million, exceeding the high end of our previous
 9
                  guidance range. The increase in net revenues was primarily
10                driven by a 66.4% year-over-year increase in live streaming
                  revenues to RMB5,922.8 million. The consolidation of Bigo
11
                  fueled additional user and revenue growth.
12
            153. On November 13, 2019, in the Q3 2019 quarterly report filed on Form 6-
13
      K, David Xueling Li stated:
14
                  Our solid operating and financial performance demonstrates the
15                effectiveness of our strategies in product globalization, content
16                innovation and technology advancement. During the third
                  quarter of 2019, we extended the global footprints of Likee, imo,
17                BIGO LIVE and HAGO. Through content localization, cross-
18                platform synergy and AI technology enhancement, our global
                  user base grew rapidly to 470.1 million. Notably, Likee, our
19                global leading short-form video platform, hit the milestone of
20                100 million average mobile MAUs in the third quarter of 2019,
                  sporting a year-over-year growth rate of 413.4%. Meanwhile,
21                HAGO, our casual game-oriented social platform also increased
22                its average mobile MAUs by 92.4% year-over-year to 32.3
                  million.
23
            154. Mr. Bing Jin, further commented:
24
                  During the third quarter of 2019, we generated a year-over-year
25
                  net revenues growth rate of 67.8%, exceeding the high end of
26                our previous guidance range. . . . We believe that our abundant
                  cash reserve combined with our methodical execution of
27
                  corporate strategies will not only yield superior shareholder
28
                                          -71-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 76 of 99 Page ID #:481




 1                 value, but also propel our engine of innovation forward into the
 2
                   next phase of our global growth cycle.”

 3          155. On November 13, 2019, in an earnings call to discuss the Q3 2019 results,
 4    Bing Jin stated:
 5                 On the globalization front, we achieved significant progress in
                   expanding the market reach of all 4 key products, which are
 6                 Likee, IMO, BIGO LIVE and HAGO. Notably, Likee, our
 7                 leading short-form video platform with global footprint, hit the
                   milestone of 100 million monthly active users in the third quarter
 8
                   of 2019, representing a year- over-year growth rate of 413.4%.
 9                 Such rapid growth in user base is a result of our relentless drive
                   for content localization, innovative features and AI technology
10
                   enhancement.
11
            156. On March 17, 2020, in the Q4 2019 quarterly report filed on Form 6-K,
12
      David Xueling Li stated:
13
                   We concluded 2019 with robust operating and financial
14                 performances in the fourth quarter, further demonstrating the
15                 success of our domestic and international businesses. During the
                   quarter, we maintained our focus on the growth of our short-form
16                 video and live streaming products to fuel our dual growth
17                 engines. For Likee, our global short-form video platform, we
                   continued to expand its geographic coverage, refine its content
18                 offerings, and augment its monetization capabilities. As a
19                 result, Likee’s total MAUs swelled to 115.3 million in the
                   quarter, representing an increase of 208.3% on a yearly basis and
20                 15.1% on a sequential basis. We also continued to expand our
21                 global live streaming ecosystem through BIGO Live, our
                   flagship live streaming platform for international markets. Our
22                 persistence in cultivating BIGO Live’s operational efficiency,
23                 localization capabilities, and cultural sensitivity enabled the
                   platform to achieve record growth in developed markets around
24                 the world in the quarter. Furthermore, HAGO, our casual-game-
25                 oriented social media platform, also maintained its healthy
                   growth trajectory, as we continued to expand its game portfolio
26                 and innovate its social features to explore additional
27                 monetization opportunities.
28
                                           -72-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 77 of 99 Page ID #:482




 1          157. Bing Jin commented:
 2                During the fourth quarter of 2019, we generated a year-over-
 3
                  year net revenues growth rate of 64.2%, exceeding the high end
                  of our previous guidance range.
 4
            158. On May 21, 2020, in the Q1 2020 quarterly report filed on Form 6-K, David
 5
      Xueling Li stated:
 6
                  First and foremost, we would like to extend our sincere gratitude
 7                to our global teams. Your resilience, ingenuity, and dedication
 8                have enabled us to continue delivering strong operating and
                  financial results despite the global challenging macro
 9
                  environment due to the COVID-19 pandemic.
10
            159. Li continued:
11
                  During the first quarter, our dual-engine growth strategy of
12                combining living streaming with short-form videos continued to
13                produce good results across all of our business segments. Bigo
                  Live, our global live streaming platform, achieved 37.8% year-
14                over-year MAU growth with our continuous global expansion.
15                Driven by the rapid growth of Bigo Live in the developed market,
                  the live streaming revenues of Bigo segment increased 92.4%
16                to RMB1,972.3 million (US$278.5 million) in the first quarter.
17                Also, Likee, our global short-form video platform, grew its
                  MAUs by 121.9% year over year as it accelerated its expansion
18                in developed markets and further strengthened its leading
19                position in the key developing markets . . . . Meanwhile, YY Live
                  further cemented its domestic market leadership in China by
20                launching innovative virtual entertainment events and
21                upgrading its live streaming content. Looking ahead, as the
                  consumption of live streaming and short-form video services
22                becomes increasingly prevalent around the globe, we aim to stay
23                at the forefront of this growth surge as we continue to build
                  technology platforms, connect users, offer more diverse and
24                tailored content, and bring joyful and youthful experiences to
25                people everywhere.

26          160. Bing Jin further commented:
27                We started the year with solid first quarter results despite
                  increasing macroeconomic uncertainties. During the first
28
                                          -73-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 78 of 99 Page ID #:483




 1                quarter, we grew our total revenues by 49.6% year over year to
 2
                  RMB7,149.4 million, exceeding the high-end of our previous
                  guidance. For now, the adverse impacts of the global COVID-19
 3                pandemic to our operation have been relatively mild, as the
 4
                  demand for online entertainment content and engaging social
                  media networks remained resilient. We are confident that our
 5                abundant cash reserves, efficient operations, and prudent
 6                investment approach have laid a solid foundation for our next
                  phase of global growth and attractive shareholder returns.
 7
            161. On August 13, 2020, in the Q2 2020 quarterly report filed on Form 6-K,
 8
      David Xueling Li stated:
 9
                  During the second quarter of 2020, we maintained our focus on
10
                  empowering our live streaming and short-form video dual-
11                growth engine as we continued to upgrade our platforms, localize
                  our operations, and create joyful experiences for people around
12
                  the world. To help people cope with the difficulties of COVID-
13                19, we leveraged Bigo Live and our extensive global coverage to
                  launch a series of online charity events, including a 24-hour non-
14
                  stop globe charity concert, to enhance Bigo Live’s brand
15                recognition in various markets and fuel the platform’s robust
                  operating performance. As a result, during the quarter, Bigo
16
                  Live’s mobile MAUs and paying users achieved very impressive
17                growth, and live streaming revenues of Bigo segment
                  contributed more than half of our total live streaming revenues
18
                  for the first time ever. On the short-form video front, we also
19                focused on cultivating Likee’s global ecosystem by diversifying
                  its content offerings, refining its product features, and tailoring
20
                  its expansion initiatives to different regions. Likee’s total MAUs
21                increased by 86.2% year over year to 150.3 million in the second
                  quarter of 2020.
22

23          162. Li continued:
24                On the domestic front, we continued to strengthen our leadership
                  in China’s entertainment live streaming industry by further
25                diversifying YY Live’s live streaming content offerings through
26                the introduction of new live streaming celebrity variety shows
                  and more diverse live streaming channels. Looking ahead, we
27                believe that our thriving global ecosystem will enable our
28                network effects to strengthen, product matrix synergies to
                                          -74-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 79 of 99 Page ID #:484




 1                 evolve, and user base to expand. Despite the outbreak of
 2
                   COVID-19 and resulting macroeconomic and geopolitical
                   uncertainty, we believe that the global landscape for live
 3                 streaming and short-form videos remains promising, and we plan
 4
                   to uphold our commitment to building a truly world-class video-
                   based social media platform for all.
 5
            163. Bing Jin stated:
 6
                   Despite the myriad of challenges we have faced from the
 7
                   COVID-19 outbreak and geopolitical uncertainties, we once
 8                 again delivered strong financial results. In the second quarter
                   of 2020, our total revenues grew by 36.3% year over year to
 9
                   RMB5.84 billion, exceeding the high-end of our previous
10                 guidance. In particular, the Bigo segment’s revenue grew by
                   148.8% year over year to RMB 3,062.7 million, mostly driven
11
                   by live streaming revenue growth. While the impact of COVID-
12                 19 on the macro economy is generally impossible to predict, we
                   are confident that the underlying strength of our business
13
                   model, sufficient cash reserves, and strong cash generation
14                 capabilities will enable us to sustain our growth momentum
                   going forward.
15

16          164. On August 13, 2020, in an earnings call to discuss the Q2 2020 results,

17    Bing Jin stated:

18                 Our ability to serve the various local communities around the
                   world not only enhance our brand recognition in local markets,
19                 but also boosts our operating and financial results. Despite the
20                 uncertain and challenging macro environment during the second
                   quarter, we grew our net revenues by 36.3% year over year to
21                 RMB 5.84 billion. In particular, Bigo’s live streaming revenues
22                 grew by 158.8% year over year to RMB 2.95 billion, contributing
                   more than half of the group’s total live streaming revenues for
23                 the first time ever. Bigo Live’s mobile MAUs increased by
24                 41.3% year over year and 10% quarter over quarter to 29.4
                   million. Its paying user base also grew as a result of our efforts
25                 in cultivating users' paying habits on the platform.
26

27

28
                                           -75-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 80 of 99 Page ID #:485




 1          165. On November 17, 2020, in the Q3 2020 quarterly report filed on Form 6-
 2    K, David Xueling Li stated:
 3                Through a combination of globalized market reach and
 4
                  localized operations management, we continued to achieve
                  solid growth in our financial results. Despite the negative
 5                impact from Indian government’s measures to block certain
 6
                  Chinese-owned apps in its local market and other geopolitical
                  risks, our global MAU remained relatively stable, thanks to
 7                rapid expansion of our business in other regions. During the
 8                quarter, Bigo Live maintained its robust growth trajectory and
                  further diversified its geographic coverage, accomplishing 270%
 9                and 231% revenue growth in Europe and East Pacific regions,
10                respectively. Likee continued to gain momentum through a
                  measured approach of balancing its user expansion and user
11                retention, with continuous improvement in user engagement
12                level by introducing multiple functions of its video production
                  tools, dynamic community and thematic functionalities, as
13                reflected by increase in content creator engagement.
14
            166. Li continued:
15
                  We believe Baidu’s strategic acquisition of YY Live is a true
16                win-win for both parties, as it will accelerate YY Live’s business
                  growth and unlock more value across the domestic
17
                  entertainment live streaming sector. Going forward, we will
18                continue to expand our live streaming and short-form video
                  content ecosystem in key overseas markets around the world, and
19
                  explore new business lines, aiming to further enter into the
20                industrial AI internet sector.
21          167. In the same report, Bing Jin further stated:
22                Despite the impact of geopolitical headwinds, we grew our total
23                revenues by 36.1% year over year to RMB6,286.4 million during
                  the third quarter of 2020 and exceeded the high end of our
24                previous guidance. More specifically, revenues from Bigo grew
25                by 120.8% year over year to RMB3,394.8 million, mostly driven
                  by the uptick in its live streaming revenues. It is also the first
26                quarter for Bigo to achieve a positive non-GAAP operating
27                margin. As we remain in an abundant cash position after recent
                  transaction with Baidu, we will continue to invest in business
28
                                          -76-
                             AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 81 of 99 Page ID #:486




 1                  development efforts to further expand our global market reach,
 2
                    and cultivate new business to enhance our service offerings.

 3            168. The statements referenced in this “Defendants’ Fraudulent Statements and
 4    Omissions” section were materially false and/or misleading because they
 5    misrepresented and failed to disclose the following adverse facts pertaining to the
 6    Company’s business, operational and financial results, which were known to
 7    Defendants or recklessly disregarded by them. Specifically, Defendants made false
 8    and/or misleading statements and/or failed to disclose that: (1) a material portion of
 9    users at any given time were bots; (2) the Company utilized these bots to effect a
10    roundtripping scheme that manufactured the false appearance of revenues; (3) that as a
11    result JOYY materially overstated its revenue, cash, performance and grow; and/or (4)
12    that the Company’s acquisition of Bigo was largely contrived to benefit corporate
13    insiders.
14                               X.    THE TRUTH EMERGES
15
              169. As set forth more fully above, on November 18, 2020, while the market
16
      was open, Muddy Waters published an investigative report entitled “YY: You Can’t
17
      Make This Stuff Up. Well…Actually You Can”.18 The report, attached hereto and
18
      incorporated by reference as Exhibit A concluded that JOYY was a multibillion-dollar
19
      fraud and that approximately 73% to 84% of the YY Live subsidiary revenue was fake.
20
      The years-long investigation by Muddy Waters found that JOYY, among other things,
21

22       18
            The report began with a lengthy disclosure and disclaimer, which noted among
23    other things: “[Muddy Waters’s] Reports are based on generally available information,
      field research, inferences and deductions through the applicable Muddy Waters
24
      Entity’s due diligence and analytical process. To the best of the applicable Muddy
25    Waters Entity’s ability and belief, all information contained herein is accurate and
26
      reliable, and has been obtained from public sources that the applicable Muddy Waters
      Entity believe to be accurate and reliable, and who are not insiders or connected
27    persons of the Covered Issuers or who may otherwise owe a fiduciary duty, duty of
28
      confidentiality or any other duty to the Covered Issuer (directly or indirectly).”
                                           -77-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 82 of 99 Page ID #:487




 1    had: (i) reported fraudulent revenue; (ii) that JOYY’s component businesses that are a
 2    fraction of the size that it reports; (iii) that JOYY’s user metrics, revenues and cash
 3    balances are predominantly fraudulent and (iii) acquired BIGO as part of a scam that
 4    benefitted corporate insiders.19 Muddy Waters had been investigating JOYY since 2014
 5    and took a couple of years to develop the technical ability to analyze and monitored over
 6    115 million transactions for well over a year.20
 7            170. Muddy Waters identified three primary methods through which JOYY
 8    committed fraud:
 9                       Paying User (“PU”) bots from YY’s own servers – in our
10                        data sample, gifts associated with YY’s own servers,
                          disguised as PUs, constituted roughly half of the total
11                        value of all gifts sent.
12
                         Performers whose gifts are recycled into the system
13                        through alter ego PU accounts. We understand that the top
                          performers, who purportedly earn tens of millions of RMB
14
                          per year, are in fact often on fixed salaries paying them no
15                        more than 2.5 million RMB per year (~$350,000).
16                       Channel owners, which manage performers, are part of the
17                        scheme. The large channel owners are primarily owned by
                          former YY employees who are clearly “in on” the scam.
18                        PRC credit bureau report financial statements for the five
19                        largest channel owners show combined 2018 revenue of
                          only ~15% of what YY claims.
20

21            171. When the Muddy Waters report containing its analysis—that had not been

22    performed by other market participants—was made public on November 18, 2020,

23    JOYY’s ADRs plummeted $26.53 per share, or 26.4%, to close at $73.66 per share on

24    November 18, 2020, damaging investors.

25

26
         19
27            See supra note 15.
         20
28
              See supra note 16.
                                                -78-
                                   AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 83 of 99 Page ID #:488




 1    XI.        POST CLASS PERIOD FACTS SUPPORTING FRAUD AND SCIENTER
 2              172. After the Muddy Waters report, several significant events occurred
 3    confirming the substance of Muddy Waters’s findings. Baidu and JOYY amended their
 4    agreement on the purchase of YY Live to protect Baidu; JOYY filed their Annual report
 5    with the SEC warning investors of the risk that the Muddy Waters findings may be found
 6
      to be true, and JOYY’s auditors identified 94% of JOYY’s revenues as difficult
 7    “challenging” and “subjective” to verify.
 8    A.        JOYY Fails to Refute Muddy Waters’s Investigative Report
 9
                173. JOYY has failed to refute Muddy Waters’s report. Shortly after the report
10
      was issued, JOYY merely claimed “The operating metrics disclosed by JOYY are
11
      commonly used and publicized by its industry peers.” But just because others are using
12
      fraudulent operating metrics does not excuse the fraud. 21 As noted above, even Baidu is
13
      under SEC investigation for its use of misleading metrics as confirmed in Baidu’s most
14
      recent annual report on Form 20-f filed on March 3, 2021. The allegations being
15
      investigated relate to, similar at here, inflated user numbers, inflated revenue, inflated
16
      expenses and the purchase prices of certain assets to conceal revenue inflation, and
17
      provided misleading financial statements of cash flows.
18
                174. JOYY also boldly proclaimed, “To conclusively refute the report’s false
19
      allegation regarding the authenticity of JOYY’s profit figures, the Company is open to
20
      cash verification and diligence to be conducted by competent third-party advisers.” To
21
      date, no such verification has been published, though JOYY claims such a verification
22
      exists, neither the competent advisers have been identified nor has their report been
23
      published.
24
                175. Muddy Waters published a video detailing in depth their investigation and
25
      how it determined that 90% of YY Live’s revenue and 80% of Bigo’s revenue is fake
26

27
           21
28
                See supra note 16.
                                                  -79-
                                     AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 84 of 99 Page ID #:489




 1    and JOYY has not attempted to refute this video in depth presentation and the specific
 2    instances identified in the video.22
 3    B.        Baidu and JOYY Amended the Purchase Agreement to Protect Baidu in
 4
                Case Baidu Discovers the Muddy Waters Report is True After It Pays
                JOYY
 5
                176. On February 17, 2021Baidu held their Q4 2020 earnings call with analysts.
 6
      Both Robin Li, Baidu’s founder, Chairman and Chief Executive Officer, and Herman
 7
      Yu, Baidu’s Chief Financial Officer, fielded questions from analysts. Analyst Alex Yao,
 8
      from JP Morgan asked about the yet to close YY Live acquisition from JOYY, and the
 9
      impact of the Muddy Waters report. Robin Li passed the question on to Herman Yu who
10
      responded:
11
                       Question – Alex Yao: Yeah. I mean I just want to clarify the
12                     transaction is still going ahead despite of the Muddy Water (sic)
13                     [Muddy Waters] report and the changing regulatory environment
                       and also the deal - is the deal still going ahead with the previously
14
                       announced valuation?
15
                       Answer – Herman Yu: Yeah. Yeah. So, you asked quite a mix
16                     of questions. With regards to the Muddy Water (sic) [Muddy
17                     Waters] report I think JOYY has come out with a statement. As
                       you guys know they had – they hire a global legal team and they
18                     also hire a big four auditor and they have made their own
19                     announcement. That’s JOYY announcement not a Baidu
                       announcement. So, I think looking at that would be the best.
20
                                                 *      *      *
21

22                     With regards to the contribution and so forth, currently we’re
                       moving ahead. We’re planning to integrate on to our platform as
23                     Robin has said. And we’re currently dealing – addressing with
24                     some conditions and procedures. And we still is on pace to do
                       the closing as we announced previously. We’re moving ahead
25                     with this. And their revenue is usually between RMB 2 billion,
26                     RMB 2.5 billion a quarter. So when we can confirm all of this

27
           22
28
                See supra note 16.
                                                  -80-
                                     AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 85 of 99 Page ID #:490




 1                 thing that we think we will be able to come back with that
 2
                   revenue amount.

 3                 And with regards to pricing and so forth, yes our final agreement
                   was the original price. We do have stipulations in the
 4                 agreement to protect Baidu shareholders. As you mentioned,
 5                 there was a Muddy Water (sic) [Muddy Waters] report. The big
                   four forensics team came in, did not seeing anything. The global
 6
                   attorney came in, did not see anything. But to protect us, we do
 7                 have indemnification in there to get recovery just in case
                   something blows up in our head as a result of the situation
 8
                   and so forth. So did I answer your questions?
 9
            177. While the original agreements between Baidu and JOYY were not filed
10
      with the SEC, on March 9, 2021 Baidu filed an amended agreement as an attachment to
11
      its Annual Report for fiscal year ending December 31, 2020, reflecting provisions of
12
      Defendants agreeing to indemnify Baidu, with reference to side agreements not filed
13
      with the SEC. Then on March 22, 2021, JOYY filed a Form 6-K admitting that the
14
      agreement had been amended : “Baidu (Hong Kong) Limited and JOYY Inc. (“JOYY”)
15
      entered into a share purchase agreement on November 16, 2020, and subsequently
16
      amended the share purchase agreement on February 7, 2021.”
17
      C.    JOYY Continues to Report Losses Consistent with Fake Revenue and
18          Unverifiable Accounting; CFO Defendant Bing Jin Resigns
19
            178. Consistent with Muddy Waters’s allegations of fake revenue, on March 26,
20
      2021, JOYY reported an unaudited net loss from continuing operations of US $121.4
21
      million for the fourth quarter of 2020. On April 28, 2021, JOYY reported a yearly net
22
      loss of US $ 26.2 million. So too, in 2019 JOYY reported a 652% net revenue increase
23
      but a net loss from continuing operations of RMB $543.5 million (Current US $82.61
24
      million).
25
            179. At the same time, JOYY announced that Defendant Bing Jin, who served
26
      as the Chief Financial Officer since 2017, was leaving the JOYY by the end of April
27
      2021, but retained his continued services through 2022 (a tool used to assure Jin remains
28
                                           -81-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 86 of 99 Page ID #:491




 1    loyal to JOYY). Defendant Bing Jin signed off and certified JOYY’s 2020 financial
 2    results on April 28, 2021 as one of his final acts with JOYY.
 3    D.        JOYY Warns Investors in Its Most Recent Annual Report That the Muddy
 4
                Waters Investigative Report May Turn Out to be True

 5              180. Most recently, on April 27, 2021, JOYY filed its Annual Report for the
 6    fiscal year ended December 31, 2020 on Form 20-F with the SEC. The Annual Report
 7    admitted that JOYY could not confirm that the allegations of the Muddy Waters Report
 8    were not true. Instead the Annual Report stated that material risks exist to investors and
 9    shareholders that that the Muddy Waters findings are in fact true:
10                    We face risks associated with the sale of YY Live to Baidu.
11                    On November 16, 2020, we entered into definitive agreements
12
                      with Baidu, Inc., or Baidu, and made certain amendments to the
                      share purchase agreement on February 7, 2021, pursuant to
13                    which Baidu agreed to acquire our PRC video-based
14                    entertainment live streaming business, or YY Live, including the
                      YY mobile app, YY.com website, and PC YY, among others, for
15                    an aggregate purchase price of approximately US$3.6 billion in
16                    cash, subject to certain adjustments. The acquisition has been
                      substantially completed, with certain customary matters
17                    remaining to be completed in the near future.
18
                      On November 18, 2020, Muddy Waters Capital LLC, an entity
19                    unrelated to us, issued the Muddy Water short seller report (the
                      “Report”) containing certain allegations against us, including
20
                      YY Live business. Our audit committee has conducted an
21                    independent review of the allegations raised in the Report related
                      to our YY Live business, with the assistance of independent
22
                      counsel, working with a team of experienced forensic auditors
23                    and data analytics experts. Our announcement dated February 8,
                      2021 disclosed the conclusion of the independent review, which
24
                      concluded that the allegations raised and conclusions reached in
25                    the Report about our YY Live business were not substantiated. 23
                      But even if the allegations against us may ultimately be
26
                      proven to be groundless, we have incurred and may continue to
27
           23
28
                No Report or summary was filed nor made public.
                                              -82-
                                 AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 87 of 99 Page ID #:492




 1                 incur resources to address fallout from the Report. On November
 2
                   20, 2020, we and certain of our directors and officers were named
                   in a federal putative securities class action alleging that we have
 3                 made material misstatements and omissions in documents filed
 4
                   with the SEC regarding certain of the allegations contained in the
                   Report. There might be other class actions or regulatory
 5                 enforcement actions in connection with such allegations. We are
 6                 not able to predict the possible consequence that may arise
                   from or relate in any way to the allegations contained in the
 7                 Report. Any adverse outcome as a result of the Report, or
 8                 any class action or regulatory enforcement action in
                   connection thereof, could have a material adverse effect on
 9                 our and YY Live’s business, financial condition, results of
10                 operation, cash flows, and reputation.

11                 The sale of YY Live to Baidu, which was substantially
                   completed though certain customary matters remaining to be
12
                   completed in the near future, may adversely affect our
13                 business, financial condition or results of operations . . . .
                   After the closing and certain customary matters to be completed,
14
                   there can be no assurance that we may achieve anticipated
15                 strategic benefits and we may still experience negative reactions
                   as a result of the sale of the business of YY Live.
16

17    E.    JOYY Warns Investors That It Cannot Evaluate the Effectiveness of Its
            Auditors
18
            181. In the 2020 Annual Report JOYY also advised investors that because of
19
      the inability of the PCAOB to conduct inspections of its auditors, the audits may not be
20
      effective or reliable:
21
                   The PCAOB’s inability to conduct inspections in China prevents
22
                   it from fully evaluating the audits and quality control procedures
23                 of our independent registered public accounting firm. As a
                   result, we and investors in our ordinary shares are deprived
24
                   of the benefits of such PCAOB inspections. The inability of
25                 the PCAOB to conduct inspections of auditors in China
                   makes it more difficult to evaluate the effectiveness of our
26
                   independent registered public accounting firm’s audit
27                 procedures or quality control procedures as compared to
                   auditors outside of China that are subject to the PCAOB
28
                                            -83-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 88 of 99 Page ID #:493




 1                 inspections, which could cause investors and potential investors
 2
                   in our stock to lose confidence in our audit procedures and
                   reported financial information and the quality of our financial
 3                 statements.
 4
            182. Accordingly, even JOYY recognizes that little credence can be given to
 5
      JOYY’s financial statements and their auditors reports.
 6
      F.    JOYY’s Auditors Hedge on Their Audit of 94% of JOYY’s Total Net
 7          Revenue Designating It a “Critical Audit Matter”
 8          183. The Auditors Opinion, attached to the 2020 Annual Report, offered little
 9    additional comfort, identifying managements judgment in recognizing revenue as a
10    “Critical Audit Matter” that had to be reported to JOYY’s audit committee “that (i)
11    relate to accounts or disclosures that are material to the consolidated financial statements
12    and (ii) involved our especially challenging, subjective, or complex judgments.” The
13    Auditor Opinion states:
14                 Revenue recognition – identification of distinct performance
15                 obligations and estimate of standalone selling price

16                 As described in Note 2(v) to the consolidated financial
                   statements, the Company’s sources of revenue include live
17
                   streaming and others. The Company’s consolidated revenues
18                 were RMB13,231 million for the year ended December 31, 2020,
                   of which RMB12,525 million were revenues from live
19
                   streaming. Management identifies multiple distinct performance
20                 obligations in certain contracts of its live streaming business.
                   Customers receive a series of services, virtual items and virtual
21
                   rights by entering into these contracts with the Company.
22                 Management determines the distinct performance obligations
                   and transaction price of each identified distinct performance
23
                   obligation and recognizes revenue upon transfer of control of the
24                 promised services in an amount that reflects the consideration the
                   Company expects to receive in exchange for those services.
25
                   Management exercises significant judgment in determining
26                 the distinct performance obligations and transaction price
                   which is dependent on the contractual terms for each type of
27
                   contract with multiple distinct performance obligations.
28
                                             -84-
                                AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 89 of 99 Page ID #:494




 1          184. The amount at issue in the Auditors Opinion was over 94% or JOYY’s total
 2    net revenue of $2,027,731,000 or $1,919,513,000 (RMB 12,525 million of RMB 13,231
 3    million consolidated revenues). Of the total net revenue, 74% or $1,509,507,000 was
 4    attributed to YY Live (discontinued operations sold to Baidu). Put another way, JOYY’s
 5    auditor stated, that virtually all of JOYY’s revenue is subject to management’s exercise
 6    of “significant judgment” of “distinct performance obligations” and “transaction price.”
 7
                                    XII. LOSS CAUSATION
 8
            185. As a result of Defendants’ wrongful acts and omissions, and the precipitous
 9
      decline in the market value of the Company’s securities, Lead Plaintiffs and other Class
10
      members have suffered significant losses and damages.
11
            186. During the Class Period, as detailed herein, Defendants engaged in a
12
      scheme to deceive the market, and engaged in a fraudulent course of conduct that
13
      artificially inflated the price of JOYY’s securities and operated as a fraud or deceit on
14
      Class Period purchasers of JOYY’s securities. By failing to disclose the true state of
15
      JOYY’s business and operations, Defendants presented a misleading picture of JOYY’s
16
      condition and value. Shareholders invested based on these false premises.
17
            187. As Defendants’ materially false, misleading, and incomplete statements,
18
      and fraudulent scheme were disclosed, the price of JOYY’s securities fell, as the prior
19
      inflation came out of the Company’s stock price. Following the revelations in the Muddy
20
      Waters Investigative Report on November 18, 2020, JOYY’s ADRs fell $26.53 per
21
      share, or 26.4%, to close at $73.66 per share in reaction to the truth.
22
            188. The decline in the price of JOYY’s ADRs was a direct result of the nature
23
      and extent of Defendants’ fraud (or results of its fraud) being revealed to investors and
24
      the market. The timing and magnitude of JOYY ADR price declines negates any
25
      inference that the loss suffered by Plaintiffs and other Class members was caused by
26
      changed market conditions, macroeconomic, or industry factors, or other matters
27
      unrelated to the Defendants’ fraudulent conduct.
28
                                           -85-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 90 of 99 Page ID #:495




 1                           XIII. CLASS ACTION ALLEGATIONS
 2           189. Lead Plaintiffs bring this action as a class action pursuant to Federal Rule
 3    of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other
 4    than defendants who acquired JOYY securities publicly traded on NASDAQ during the
 5    Class Period, and who were damaged thereby (the “Class”). Excluded from the Class
 6
      are Defendants, the officers and directors of JOYY and its subsidiaries, members of the
 7    Individual Defendants’ immediate families and their legal representatives, heirs,
 8    successors or assigns and any entity in which Defendants have or had a controlling
 9    interest.
10           190. The members of the Class are so numerous that joinder of all members is
11    impracticable. Throughout the Class Period, JOYY securities were actively traded on
12    NASDAQ. While the exact number of Class members is unknown to Lead Plaintiffs at
13
      this time and can be ascertained only through appropriate discovery, Lead Plaintiffs
14    believe that there are hundreds, if not thousands of members in the proposed Class.
15           191. Lead Plaintiffs’ claims are typical of the claims of the members of the Class
16    as all members of the Class are similarly affected by Defendants’ wrongful conduct in
17    violation of federal law that is complained of herein.
18           192. Lead Plaintiffs will fairly and adequately protect the interests of the
19    members of the Class and has retained counsel competent and experienced in class and
20
      securities litigation. Lead Plaintiffs has no interests antagonistic to or in conflict with
21    those of the Class.
22           193. Common questions of law and fact exist as to all members of the Class and
23    predominate over any questions solely affecting individual members of the Class.
24    Among the questions of law and fact common to the Class are:
25
                  whether the Exchange Act was violated by Defendants’ acts as alleged
26                 herein;
27

28
                                           -86-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 91 of 99 Page ID #:496




 1                whether statements made by Defendants to the investing public during the
 2                 Class Period misrepresented material facts about the financial condition
 3                 and business of JOYY;
 4                whether Defendants’ public statements to the investing public during the
 5                 Class Period omitted material facts necessary to make the statements
 6                 made, in light of the circumstances under which they were made, not
 7                 misleading;
 8                whether the Defendants caused JOYY to issue false and misleading
 9                 filings during the Class Period;
10                whether Defendants acted knowingly or recklessly in issuing false filings;
11                whether the prices of JOYY securities during the Class Period were
12                 artificially inflated because of the Defendants’ conduct complained of
13                 herein; and
14                whether the members of the Class have sustained damages and, if so,
15                 what is the proper measure of damages.
16
            194. A class action is superior to all other available methods for the fair and
17
      efficient adjudication of this controversy since joinder of all members is impracticable.
18
      Furthermore, as the damages suffered by individual Class members may be relatively
19
      small, the expense and burden of individual litigation make it impossible for members
20
      of the Class to individually redress the wrongs done to them. There will be no difficulty
21
      in the management of this action as a class action.
22
            195. Lead Plaintiffs will rely, in part, upon the presumption of reliance
23
      established by the fraud-on-the-market doctrine in that:
24
                  JOYY shares met the requirements for listing, and were listed and
25
                   actively traded on NASDAQ, an efficient market;
26
                  As a public issuer, JOYY filed periodic public reports;
27

28
                                           -87-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 92 of 99 Page ID #:497




 1                JOYY regularly communicated with public investors via established
 2                 market communication mechanisms, including through the regular
 3                 dissemination of press releases via major newswire services and through
 4                 other wide-ranging public disclosures, such as communications with the
 5                 financial press and other similar reporting services;
 6                JOYY’s securities were liquid and traded with sufficient volume during
 7                 the Class Period; and
 8                JOYY was followed by a number of securities analysts employed by
 9                 major brokerage firms who wrote reports that were widely distributed and
10                 publicly available.
11
            196. Based on the foregoing, the market for JOYY securities promptly digested
12
      current information regarding JOYY from all publicly available sources and reflected
13
      such information in the prices of the securities, and Lead Plaintiffs and the members of
14
      the Class are entitled to a presumption of reliance upon the integrity of the market.
15
            197. Alternatively, Lead Plaintiffs and the members of the Class are entitled to
16
      the presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
17
      of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted
18
      material information in their Class Period statements in violation of a duty to disclose
19
      such information as detailed above.
20
                                    XIV. NO SAFE HARBOR
21
            198. The federal statutory safe harbor provided for forward-looking statements
22
      under certain circumstances does not apply to any of the allegedly false statements pled
23
      herein, as the statements alleged to be false and misleading herein all relate to then-
24
      existing facts and conditions. In addition, to the extent any of the statements alleged to
25
      be false may be characterized as forward-looking, they were not identified as “forward-
26
      looking statements” when made, and were unaccompanied by meaningful cautionary
27

28
                                           -88-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 93 of 99 Page ID #:498




 1    statements that identified important factors that could cause actual results to differ
 2    materially from those in the purportedly forward-looking statements.
 3          199. Alternatively, to the extent that the statutory safe harbor is found to apply
 4    to any forward-looking statements pleaded herein, Defendants are nonetheless liable for
 5    such statements because, at the time each such statement was made, the speaker had
 6    actual knowledge that it was materially false or misleading, and/or the statement was
 7    authorized or approved by an executive officer of JOYY who knew that the statement
 8    was materially false or misleading when made.
 9
       CLAIMS BROUGHT PURSUANT TO SECTIONS 10(B) AND 20(A) OF THE
10                         EXCHANGE ACT
11                                          COUNT I
12                  For Violations of Section 10(b) of The Exchange Act and
                          SEC Rule 10b-5 Promulgated Thereunder
13                                  (Against All Defendants)
14
            200. Lead Plaintiffs repeat and reallege each and every allegation contained
15
      above as if fully set forth herein.
16
            201. This Count is asserted on behalf of all members of the Class against
17
      Defendants, for violations of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b) and
18
      Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5.
19
            202. During the Class Period, Defendants disseminated or approved the false
20
      statements specified above, which they knew were, or they deliberately disregarded as,
21
      misleading in that they contained misrepresentations and failed to disclose material facts
22
      necessary in order to make the statements made, in light of the circumstances under
23
      which they were made, not misleading.
24
            203. Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in
25
      that they: (a) employed devices, schemes, and artifices to defraud; (b) made untrue
26
      statements of material facts or omitted to state material facts necessary in order to make
27
      the statements made, in light of the circumstances under which they were made, not
28
                                            -89-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 94 of 99 Page ID #:499




 1    misleading; and/or (c) engaged in acts, practices, and a course of business that operated
 2    as a fraud or deceit upon Lead Plaintiffs and others similarly situated in connection with
 3    their purchases of JOYY securities during the Class Period.
 4          204. Defendants, individually and in concert, directly and indirectly, by the use
 5    of means or instrumentalities of interstate commerce and/or of the U.S. mails, engaged
 6    and participated in a continuous course of conduct that operated as a fraud and deceit
 7    upon Lead Plaintiffs and the Class; made various untrue and/or misleading statements
 8    of material facts and omitted to state material facts necessary in order to make the
 9    statements made, in light of the circumstances under which they were made, not
10    misleading; made the above statements intentionally or with a deliberately reckless
11    disregard for the truth; and employed devices and artifices to defraud in connection with
12    the purchase and sale of JOYY securities, which were intended to, and did: (a) deceive
13    the investing public, including Lead Plaintiffs and the Class, regarding, among other
14    things, the demand for JOYY’s revenue; (b) artificially inflate and maintain the market
15    price of JOYY securities; and (c) cause Lead Plaintiffs and other members of the Class
16    to purchase JOYY securities at artificially inflated prices and suffer losses when the true
17    facts became known.
18          205. Defendant JOYY is liable for all materially false and misleading statements
19    made during the Class Period, as alleged above. The Individual Defendants, as top
20    executive officers of the Company during their respective tenures, are liable as direct
21    participants in the wrongs complained of herein. The Individual Defendants are liable
22    for the false and misleading statements they personally made and/or signed, as alleged
23    above.
24          206. As described above, Defendants acted with scienter throughout the Class
25    Period, in that they acted either with intent to deceive, manipulate, or defraud, or with
26    deliberate recklessness. The misrepresentations and omissions of material facts set forth
27    herein, which presented a danger of misleading buyers or sellers of JOYY securities,
28
                                           -90-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 95 of 99 Page ID #:500




 1    were either known to the Defendants or were so obvious that the Defendants should
 2    have been aware of them.
 3          207. Lead Plaintiffs and the Class have suffered damages in that, in reliance on
 4    the integrity of the market, they paid artificially inflated prices for JOYY securities,
 5    which inflation was removed from its price when the true facts became known. Lead
 6    Plaintiffs and the Class would not have purchased JOYY securities at the prices they
 7    paid, or at all, if they had been aware that the market price had been artificially and
 8    falsely inflated by these Defendants’ misleading statements.
 9          208. As a direct and proximate result of these Defendants’ wrongful conduct,
10    Lead Plaintiffs and the other members of the Class suffered damages attributable to the
11    material misstatements and omissions alleged herein in connection with their purchases
12    of JOYY securities during the Class Period.
13                                         COUNT II
14
                      For Violations of Section 20(A) of The Exchange Act
                              Against The Individual Defendants
15
            209. Lead Plaintiffs repeat and reallege each and every allegation contained
16
      above as if fully set forth herein.
17
            210. This Count is asserted on behalf of all members of the Class against the
18
      Individual Defendants, for violations of Section 20(a) of the Exchange Act, 15 U.S.C.
19
      § 78t(a).
20
            211. During their tenures as officers and/or directors of JOYY, each of these
21
      Defendants was a controlling person of the Company within the meaning of Section
22
      20(a) of the Exchange Act. By reason of their positions of control and authority as
23
      officers and/or directors of JOYY, these Defendants had the power and authority to
24
      direct the management and activities of the Company and its employees, and to cause
25
      the Company to engage in the wrongful conduct complained of herein. These
26
      Defendants were able to and did control, directly and indirectly, the content of the public
27
      statements made by during the Class Period, including its materially misleading
28
                                            -91-
                               AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 96 of 99 Page ID #:501




 1    financial statements, thereby causing the dissemination of the false and misleading
 2    statements and omissions of material facts as alleged herein.
 3          212. In their capacities as senior corporate officers of the Company, and as more
 4    fully described above in Individual Defendants, had direct involvement in the day-to-
 5    day operations of the Company. The Individual Defendants signed certain of the
 6    Company’s SEC filings during the Class Period and were directly involved in providing
 7    false information and certifying and approving the false statements disseminated by
 8    JOYY during the Class Period. As a result of the foregoing, the Individual Defendants,
 9    as a group and individually, were controlling persons of JOYY within the meaning of
10    Section 20(a) of the Exchange Act.
11          213. As set forth above, JOYY violated Section 10(b) of the Exchange Act by
12    its acts and omissions as alleged in this Complaint.
13          214. By virtue of their positions as controlling persons of JOYY and as a result
14    of their own aforementioned conduct, the Individual Defendants are liable pursuant to
15    Section 20(a) of the Exchange Act, jointly and severally with, and to the same extent as,
16    the Company is liable under Section 10(b) of the Exchange Act and Rule 10b-5
17    promulgated thereunder, to Lead Plaintiffs and the other members of the Class who
18    purchased or otherwise acquired JOYY securities. As detailed above, during the
19    respective times these Defendants served as officers and/or directors of JOYY, each of
20    these Defendants was culpable for the material misstatements and omissions made by
21    JOYY.
22          215. As a direct and proximate result of these Defendants’ conduct, Lead
23    Plaintiffs and the other members of the Class suffered damages in connection with their
24    purchase or acquisition of JOYY securities.
25
                                 XV. PRAYER FOR RELIEF
26
            WHEREFORE, Lead Plaintiffs, on behalf of themselves and the Class, pray
27
      for judgment and relief as follows:
28
                                           -92-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 97 of 99 Page ID #:502




 1          (a)    Declaring this action to be a proper class action, designating Lead Plaintiffs
 2    as Lead Plaintiffs and certifying Lead Plaintiffs as class representatives under Rule 23
 3    of the Federal Rules of Civil Procedure and designating Lead Plaintiffs’ counsel as Lead
 4    Counsel;
 5          (b)    Awarding damages in favor of Lead Plaintiffs and the other Class members
 6    against all defendants, jointly and severally, together with interest thereon;
 7          (c)    Awarding Lead Plaintiffs and the Class reasonable costs and expenses
 8    incurred in this action, including counsel fees and expert fees; and
 9          (d)    Awarding Lead Plaintiffs and other members of the Class such other and
10    further relief as the Court may deem just and proper.
11
                                XVI. JURY TRIAL DEMANDED
12
            Lead Plaintiffs hereby demand a trial by jury.
13

14
      DATED: May 12, 2021              Respectfully submitted,
15

16                                     HAGENS BERMAN SOBOL SHAPIRO LLP

17                                     By:   /s/ Reed Kathrein
18                                                  REED R. KATHREIN
                                       Reed R. Kathrein (139304)
19                                     Lucas E. Gilmore (258093)
20                                     Wesley A. Wong (314652)
                                       715 Hearst Avenue, Suite 202
21                                     Berkeley, CA 94710
22                                     Telephone: (510) 725-3000
                                       Facsimile: (510) 725-2001
23                                     reed@hbsslaw.com
24                                     lucasg@hbsslaw.com
                                       wesleyw@hbsslaw.com
25

26                                     Steve W. Berman
                                       HAGENS BERMAN SOBOL SHAPIRO LLP
27                                     1301 Second Avenue, Suite 2000
28                                     Seattle, WA 98101
                                           -93-
                              AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 98 of 99 Page ID #:503




 1                                 Telephone: (206) 623-7292
 2
                                   Facsimile: (206) 623-0594
                                   steve@hbsslaw.com
 3

 4
                                         and

 5    DATED: May 12, 2021          POMERANTZ LLP
 6
                                   By:   /s/ Murielle J. Steven Walsh
 7                                             MURIELLE J. STEVEN WALSH
 8
                                   Murielle J. Steven Walsh (admitted pro hac vice)
 9                                 Eric D. Gottlieb
10                                 600 Third Avenue, 20th Floor
                                   New York, New York 10016
11                                 mjsteven@pomlaw.com
12                                 egottlieb@pomlaw.com

13                                 Counsel for Lead Plaintiffs Gedion Demmissie and
14                                 Suresh Goyal and Co-Lead Counsel for the Class

15                                 Peretz Bronstein
16                                 BRONSTEIN, GEWIRTZ & GROSSMAN, LLC
                                   60 East 42nd Street, Suite 4600
17                                 New York, NY 10165
18                                 Telephone: (212) 697-6484
                                   peretz@bgandg.com
19
20                                 Additional Counsel for Lead Plaintiff
                                   Suresh Goyal
21

22

23

24

25

26

27

28
                                        -94-
                           AMENDED CLASS ACTION COMPLAINT
Case 2:20-cv-10611-SB-AFM Document 46 Filed 05/12/21 Page 99 of 99 Page ID #:504




 1                                    ECF CERTFICATION
 2          Pursuant to L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories listed,
 3    and on whose behalf the filing is submitted, concur in the filing’s content and have
 4    authorized the filing.
 5

 6    DATED: May 12, 2021              HAGENS BERMAN SOBOL SHAPIRO LLP
 7
                                       By:   /s/ Reed Kathrein
 8                                           REED R. KATHREIN (139304)
 9
                                       715 Hearst Avenue, Suite 202
                                       Berkeley, CA 94710
10                                     Telephone: (510) 725-3000
11                                     Facsimile: (510) 725-2001
                                       reed@hbsslaw.com
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                     SIGNATURE ATTESTATION
                                              -1-
